Exhibit 10.1

EXECUTION VERSION

SALE AND SERVICING AGREEMENT

dated as of March 1, 2006

by and among

ACCREDITED MORTGAGE LOAN REIT TRUST,

as Depositor,

ACCREDITED HOME LENDERS, INC.,

as Sponsor and Servicer,

ACCREDITED MORTGAGE LOAN TRUST 2006-1,

as Issuing Entity,

and

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS Section 1.01.    Certain Defined Terms    1
Section 1.02.    Provisions of General Application    2 ARTICLE II SALE AND
CONVEYANCE OF THE MORTGAGE LOANS Section 2.01.    Purchase and Sale of Mortgage
Loans; Deposit of Derivatives    2 Section 2.02.    Reserved    3 Section 2.03.
   Purchase Price    3 Section 2.04.    Possession of Mortgage Files; Access to
Mortgage Files    3 Section 2.05.    Delivery of Mortgage Loan Documents    3
Section 2.06.    Acceptance of the Trust Estate; Certain Substitutions;
Certification by the Indenture Trustee    6 Section 2.07.    Grant of Security
Interest    8 Section 2.08.    Further Action Evidencing Assignments    9
Section 2.09.    Assignment of Agreement    9 ARTICLE III REPRESENTATIONS,
WARRANTIES AND COVENANTS Section 3.01.    Representations, Warranties and
Covenants of the Servicer    10 Section 3.02.    Representations, Warranties and
Covenants of the Sponsor    12 Section 3.03.    [Reserved    13 Section 3.04.   
Representations, Warranties and Covenants of the Indenture Trustee    13 Section
3.05.    Covenants and Representations of the Sponsor and Servicer Regarding
Prepayment Charges    14 Section 3.06.    Representations, Warranties and
Covenants of the Depositor    14 ARTICLE IV THE MORTGAGE LOANS Section 4.01.   
Representations and Warranties Concerning the Mortgage Loans    16 Section 4.02.
   Purchase and Substitution    25 ARTICLE V ADMINISTRATION AND SERVICING OF THE
MORTGAGE LOANS Section 5.01.    The Servicer    26 Section 5.02.    Collection
of Certain Mortgage Loan Payments; Collection Account    29 Section 5.03.   
Permitted Withdrawals from the Collection Account    30 Section 5.04.    Hazard
Insurance Policies; Property Protection Expenses    31

 

i



--------------------------------------------------------------------------------

Section 5.05.    Assumption and Modification Agreements    33 Section 5.06.   
Realization Upon Defaulted Mortgage Loans    33 Section 5.07.    Indenture
Trustee to Cooperate    34 Section 5.08.    Servicing Compensation; Payment of
Certain Expenses by Servicer    36 Section 5.09.    Annual Statement as to
Compliance    36 Section 5.10.    Assessments of Compliance and Attestation
Reports    36 Section 5.11.    Reports Filed with Securities and Exchange
Commission    37 Section 5.12.    Access to Certain Documentation    42 Section
5.13.    Maintenance of Fidelity Bond    43 Section 5.14.    Subservicing
Agreements Between the Servicer and Subservicer and Subservicers    43 Section
5.15.    Reports to the Indenture Trustee; Collection Account Statements    44
Section 5.16.    Optional Purchase of Defaulted Mortgage Loans    44 Section
5.17.    Reports to be Provided by the Servicer    45 Section 5.18.    [Reserved
   46 Section 5.19.    Delinquency Advances    46 Section 5.20.   
Indemnification; Third Party Claims    47 Section 5.21.    Maintenance of
Corporate Existence and Licenses; Merger or Consolidation of the Servicer    47
Section 5.22.    Assignment of Agreement by Servicer; Servicer Not to Resign   
47 Section 5.23.    [Reserved    48 Section 5.24.    Administrative Duties    48
Section 5.25.    Advance Facility    49 ARTICLE VI APPLICATION OF FUNDS Section
6.01.    Deposits to the Payment Account    51 Section 6.02.    Collection of
Money    51 Section 6.03.    Application of Principal and Interest    51 Section
6.04.    [Reserved    51 Section 6.05.    Compensating Interest    52 ARTICLE
VII SERVICER DEFAULT Section 7.01.    Servicer Events of Default    52 Section
7.02.    Indenture Trustee to Act: Appointment of Successor    54 Section 7.03.
   Waiver of Defaults    57 ARTICLE VIII TERMINATION Section 8.01.   
Termination    57 Section 8.02.    Additional Termination Requirements    58
Section 8.03.    Accounting Upon Termination of Servicer    59

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

[RESERVED]

ARTICLE X

MISCELLANEOUS PROVISIONS

 

Section 10.01.    Limitation on Liability    59 Section 10.02.    Acts of
Noteholders    60 Section 10.03.    Amendment    60 Section 10.04.   
Recordation of Agreement    61 Section 10.05.    Duration of Agreement    61
Section 10.06.    Notices    61 Section 10.07.    Severability of Provisions   
62 Section 10.08.    No Partnership    62 Section 10.09.    Counterparts    62
Section 10.10.    Successors and Assigns    62 Section 10.11.    Headings    62
Section 10.12.    No Petition    62 Section 10.13.    Third Party Beneficiary   
63 Section 10.14.    Intent of the Parties    63 Section 10.15.    Compliance
With Regulation AB    63 Section 10.16.    GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL    63

 

Schedule I    Mortgage Loan Schedule Appendix I    Defined Terms

EXHIBITS

 

Exhibit A    Contents of the Mortgage File Exhibit B    Reserved Exhibit C   
Indenture Trustee’s Acknowledgement of Receipt Exhibit D    Initial
Certification of Indenture Trustee Exhibit E    Final Certification of Indenture
Trustee Exhibit F    Request for Release of Documents Exhibit G    AHL Officer’s
Certificate Exhibit H    Servicing Criteria to be Addressed in Assessment of
Compliance Exhibit I    Form 10-D, Form 8-K and Form 10-K Reporting
Responsibility Exhibit J-1    Form of Certification to Be Provided by the
Depositor with Form 10-K Exhibit J-2    Form of Certification to Be Provided to
the Depositor by the Indenture Trustee Exhibit K    Form of Officer’s
Certificate Regarding Annual Statement of Compliance

 

iii



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of March 1, 2006 (this “Agreement”), by
and among ACCREDITED MORTGAGE LOAN REIT TRUST, a Maryland real estate investment
trust, as depositor (the “Depositor”), ACCREDITED HOME LENDERS, INC., a
California corporation, as sponsor (the “Sponsor”), ACCREDITED MORTGAGE LOAN
TRUST 2006-1, a Delaware statutory trust, as issuing entity (the “Issuing
Entity”), ACCREDITED HOME LENDERS, INC., a California corporation, as servicer
(the “Servicer”), and DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking
association, as indenture trustee (the “Indenture Trustee”).

W I T N E S S E T H

WHEREAS, the Sponsor has contributed the mortgage loans (the “Mortgage Loans”)
listed on Schedule I to this Agreement to the Depositor, pursuant to the
Contribution Agreement and Assignment, dated March 2, 2006, between the Sponsor
and the Depositor, (the “Contribution Agreement”);

WHEREAS, the Depositor desires to sell to the Issuing Entity, and the Issuing
Entity desires to purchase from the Depositor, the Mortgage Loans;

WHEREAS, immediately after such purchase, the Issuing Entity will pledge such
Mortgage Loans to the Indenture Trustee pursuant to the terms of an Indenture,
dated as of March 1, 2006 (the “Indenture”), between the Issuing Entity and the
Indenture Trustee, and issue the Accredited Mortgage Loan Trust 2006-1,
Asset-Backed Notes (the “Notes”);

WHEREAS, the Servicer has agreed to service the Mortgage Loans, which constitute
the principal assets of the Trust;

WHEREAS, the Indenture Trustee will hold the Mortgage Loans and certain other
assets pledged to the Indenture Trustee pursuant to the Indenture;

WHEREAS, the Issuing Entity will enter into an interest rate swap agreement with
the Swap Provider where the Issuing Entity agrees to pay certain fixed-rate
amounts to the Swap Provider and the Swap Provider agrees to pay certain
floating-rate amounts to the Trust; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Depositor, the Sponsor, the Issuing Entity, the Servicer
and the Indenture Trustee hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in Appendix I
attached hereto.

 

1



--------------------------------------------------------------------------------

Section 1.02. Provisions of General Application.

(a) The terms defined herein and in Appendix I to the Indenture include the
plural as well as the singular.

(b) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole. Unless otherwise noted, all
references to Articles and Sections shall be deemed to refer to Articles and
Sections of this Agreement.

(c) Any reference to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute to which reference
is made and all regulations promulgated pursuant to such statutes.

(d) All calculations of interest with respect to the LIBOR Notes provided for
herein shall be on the basis of a 360-day year and the actual number of days
elapsed in the related Interest Accrual Period. All calculations of interest
with respect to any Mortgage Loan provided for herein shall be made in
accordance with the terms of the related Mortgage Note and Mortgage or, if such
documents do not specify the basis upon which interest accrues thereon, on the
basis of a 360 day year consisting of twelve 30-day months, to the extent
permitted by applicable law.

(e) Any Mortgage Loan payment is deemed to be received on the date such payment
is actually received by the Servicer; provided, however, that, for purposes of
calculating payments on the Notes, prepayments with respect to any Mortgage Loan
are deemed to be received on the date they are applied in accordance with
Accepted Servicing Practices consistent with the terms of the related Mortgage
Note and Mortgage to reduce the outstanding Principal Balance of such Mortgage
Loan on which interest accrues.

ARTICLE II

SALE AND CONVEYANCE OF THE MORTGAGE LOANS

Section 2.01. Purchase and Sale of Mortgage Loans; Deposit of Derivatives.

(a) The Sponsor hereby directs the Depositor to sell, transfer, assign, set over
and convey, and the Depositor does hereby sell, transfer, assign, set over and
convey to the Issuing Entity, in each case without recourse, but subject to the
terms and provisions of this Agreement, all of the right, title and interest of
the Depositor in and to the Mortgage Loans, including the Cut-Off Date Principal
Balance of, and interest due on, such Mortgage Loans listed on Schedule I
attached hereto, and all other assets included or to be included in the Trust
Estate (other than the Swap Agreement, which is being entered into directly by
the Issuing Entity).

(b) The Depositor may cause the deposit of derivatives at any time into the
Accredited Mortgage Loan Trust 2006-1 and any such deposited derivatives shall
become part of the Trust Estate.

 

2



--------------------------------------------------------------------------------

(c) The parties hereto understand and agree that it is not intended that any
Mortgage Loan be included in the Issuing Entity that is a “High-Cost Home Loan”
as defined by HOEPA or any other applicable predatory or abusive lending laws.

Section 2.02. Reserved.

Section 2.03. Purchase Price. On the Closing Date, as full consideration for the
Depositor’s sale of the Mortgage Loans to the Issuing Entity, the Underwriters,
on behalf of the Issuing Entity, will deliver to, or at the direction of, the
Depositor an amount in cash equal to $995,631,773.30. Additionally, the
Depositor will receive the Certificates issued by the Issuing Entity pursuant to
the Trust Agreement.

Section 2.04. Possession of Mortgage Files; Access to Mortgage Files.

(a) Upon the receipt by the Depositor, or its designee, of the purchase price
for the Mortgage Loans set forth in Section 2.03 hereof, the ownership of each
Mortgage Note, each Mortgage and the contents of the Mortgage File related to
each Mortgage Loan will be vested in the Issuing Entity, and will be pledged to
the Indenture Trustee, for the benefit of the Noteholders.

(b) Pursuant to Section 2.05 hereof, the Depositor has delivered, or caused to
be delivered the Indenture Trustee’s Mortgage File related to each Mortgage Loan
to the Indenture Trustee.

(c) The Indenture Trustee will hold the Indenture Trustee’s Mortgage Files in
trust pursuant to the terms of the Indenture for the benefit of all present and
future Noteholders and the Swap Provider.

(d) Consistent with the terms of the Indenture, the Indenture Trustee shall
afford the Depositor, the Sponsor, the Issuing Entity and the Servicer
reasonable access to all records and documentation regarding the Mortgage Loans
relating to this Agreement, such access being afforded at customary charges,
upon reasonable prior written request and during normal business hours at the
offices of the Indenture Trustee.

(e) No later than the fifth Business Day of each fourth month, commencing in
July 2006, the Indenture Trustee shall deliver to the Servicer a report dated as
of the first day of such month, identifying those Mortgage Loans for which it
has not yet received (i) an original recorded Mortgage or a copy thereof
certified to be true and correct by the public recording office in possession of
such Mortgage or (ii) in the event that Assignments of Mortgage are required to
be recorded in accordance with the provisions of Section 2.05, an original
recorded Assignment of Mortgage to the Indenture Trustee and any required
intervening Assignments of Mortgage or a copy thereof certified to be a true and
correct copy by the public recording office in possession of such Assignment of
Mortgage.

Section 2.05. Delivery of Mortgage Loan Documents. (a) In connection with the
transfer and assignment of the Mortgage Loans, the Depositor shall, on or before
the Closing Date, deliver, or cause to be delivered, to the Indenture Trustee
(as pledgee of the Issuing Entity pursuant to the Indenture), the following
documents or instruments constituting the Indenture Trustee’s Mortgage File with
respect to each Mortgage Loan so transferred or assigned:

 

3



--------------------------------------------------------------------------------

(i) the original Mortgage Note, endorsed without recourse in blank or to
“Deutsche Bank National Trust Company, as Indenture Trustee under the Indenture
dated as of March 1, 2006, Accredited Mortgage Loan Trust 2006-1” by the
Sponsor, including all intervening endorsements showing a complete chain of
endorsement;

(ii) the related original Mortgage with evidence of recording indicated thereon
or a copy thereof certified by the applicable recording office and if the
Mortgage Loan is registered on the MERS System, such Mortgage or an assignment
of the mortgage shall reflect MERS as the mortgagee of record and shall include
the MIN for such Mortgage Loan;

(iii) each intervening mortgage assignment, with evidence of recording indicated
thereon or if the original is not available, a copy thereof certified by the
applicable recording office, if any, showing a complete chain of assignment from
the originator of the related Mortgage Loan to the Sponsor (or to MERS, if the
Mortgage Loan is registered on the MERS System), and noting the presence of a
MIN (if the Mortgage Loan is registered on the MERS System), which assignment
may, at the Sponsor’s option, be combined with the assignment referred to in
subpart (iv) hereof, in which case it must be in recordable form, but need not
have been previously recorded);

(iv) unless the Mortgage Loan is registered on the MERS System, a mortgage
assignment in recordable form (which, if acceptable for recording in the
relevant jurisdiction as evidenced by an Opinion of Counsel addressed to the
Indenture Trustee, may be included in a blanket assignment or assignments) of
each Mortgage from the Sponsor to the Indenture Trustee;

(v) originals of all assumption, modification and substitution agreements in
those instances where the terms or provisions of a Mortgage or Mortgage Note
have been modified or such Mortgage or Mortgage Note has been assumed (if any);
and

(vi) an original title insurance policy or title opinion (or (A) a copy of the
title insurance policy or title opinion, or (B) the related binder, commitment
or preliminary report, or copy thereof in which case the Sponsor hereby
certifies that the original Mortgage has been delivered to the title insurance
company that issued such binder, commitment or preliminary report).

In instances where the original recorded Mortgage or any intervening mortgage
assignment or a completed assignment of the Mortgage in recordable form cannot
be delivered by the Sponsor to the Indenture Trustee prior to or concurrently
with the execution and delivery of this Agreement due to a delay in connection
with recording, the Sponsor may:

(x) in lieu of delivering such original recorded Mortgage or intervening
mortgage assignment, deliver to the Indenture Trustee, a copy thereof and the
Sponsor hereby certifies that the original Mortgage has been delivered to a
title insurance company for recordation after receipt of its policy of title
insurance or the related binder, commitment or preliminary report therefor; and

 

4



--------------------------------------------------------------------------------

(y) with respect to clause (iv) above, in lieu of delivering the completed
assignment in recordable form, deliver to the Indenture Trustee, the assignment
in recordable form, otherwise complete except for recording information.

The Indenture Trustee is hereby authorized and directed, upon an Event of
Default and subject to subsection (b) below, with respect to each assignment
described in Section 2.05(a)(iv) hereof, to endorse such assignment as follows:
“Deutsche Bank National Trust Company, as Indenture Trustee under the Indenture
dated as of March 1, 2006, Accredited Mortgage Loan Trust 2006-1.”

(b) As promptly as practicable, but in any event within thirty (30) days from
the Closing Date, the Sponsor shall promptly submit, or cause to be submitted
for recording in the appropriate public office for real property records, each
assignment referred to in Section 2.05(a)(iv); provided, that the Sponsor need
not cause to be recorded any assignment which (i) is registered on the MERS
System, or (ii) relates to a Mortgage Loan in any jurisdiction under the laws of
which, as evidenced by an Opinion of Counsel delivered by the Sponsor (at the
Sponsor’s expense) to the Indenture Trustee, acceptable to the Rating Agencies,
the recordation of such assignment is not necessary to protect the Indenture
Trustee’s, the Noteholders’, the Swap Provider’s and the Certificates’ interest
in the related Mortgage Loan. The Indenture Trustee, shall retain a copy of each
assignment submitted for recording. In the event that any such assignment is
lost or returned unrecorded because of a defect therein, the Sponsor shall
promptly prepare a substitute assignment or cure such defect, as the case may
be, and thereafter the Sponsor shall submit each such assignment for recording.
The costs relating to the delivery and recordation of the documents in
connection with the Mortgage Loans as specified in this Article II shall be
borne by the Sponsor. With respect to Mortgage Loans (i) not registered on the
MERS System, or (ii) not covered by an Opinion of Counsel described in this
section 2.05(b) to the extent that assignments of mortgage have not been
recorded within one year after the Closing Date, the Depositor shall, and if the
Depositor fails to, then the Sponsor shall be obligated to repurchase such
Mortgage Loans in accordance with the provisions of Section 4.02.

In connection with the assignment of any Mortgage Loan registered on the MERS
System, promptly after the Closing Date, the Sponsor will cause, at its own
expense, the MERS System to indicate that such Mortgage Loan has been assigned
to the Indenture Trustee for the benefit of the Noteholders by entering (a) the
Indenture Trustee’s Org ID in the “Investor” field which identifies the
Indenture Trustee and (b) in the “Pool” field a code which identifies the
securitization serial number of the Notes issued in connection with such
Mortgage Loans. The Sponsor and the Servicer will not alter the entries
referenced in this paragraph with respect to any such Mortgage Loan during the
term of this Agreement unless and until such Mortgage Loan is repurchased or
otherwise in accordance with the terms of this Agreement.

(c) The Sponsor shall, within five (5) Business Days after the receipt thereof,
deliver, or cause to be delivered, to the Indenture Trustee: (i) the original
recorded Mortgage and related power of attorney, if any, in those instances
where a copy thereof certified by the Sponsor was delivered to the Indenture
Trustee; (ii) the original recorded assignment of Mortgage from

 

5



--------------------------------------------------------------------------------

the last endorsee to the Indenture Trustee, which, together with any intervening
assignments of Mortgage, evidences a complete chain of assignment from the
originator of the Mortgage Loan to the Indenture Trustee, in those instances
where copies of such assignments certified by the Sponsor were delivered to the
Indenture Trustee; and (iii) the title insurance policy or title opinion
required in Section 2.05(a)(vi).

Notwithstanding anything to the contrary contained in this Section 2.05, in
those instances where the public recording office retains the original Mortgage,
power of attorney, if any, assignment or assignment of Mortgage after it has
been recorded or such original has been lost, the Sponsor shall be deemed to
have satisfied its obligations hereunder upon delivery to the Indenture Trustee,
of a copy of such Mortgage, power of attorney, if any, assignment or assignment
of Mortgage certified by the public recording office to be a true copy of the
recorded original thereof.

From time to time the Sponsor may forward, or cause to be forwarded, to the
Indenture Trustee, additional original documents evidencing any assumption or
modification of a Mortgage Loan.

(d) All original documents relating to the Mortgage Loans that are not required
to be delivered to the Indenture Trustee, pursuant to Section 2.05(a) hereof
are, and shall be, held by the Servicer, the Sponsor or the Depositor, as the
case may be, in trust for the benefit of the Indenture Trustee, on behalf of the
Noteholders and the Swap Provider. In the event that any such original document
is required pursuant to the terms of this Section 2.05 to be a part of an
Indenture Trustee’s Mortgage File, such document shall be delivered promptly to
the Indenture Trustee. From and after the sale of the Mortgage Loans to the
Issuing Entity pursuant hereto, to the extent that the last assignee thereof
retains title of record to any Mortgage Loans prior to the vesting of legal
title in the Issuing Entity, such title shall be retained in trust for the
Issuing Entity as the owner of the Mortgage Loans, and the Indenture Trustee, as
the pledgee of the Issuing Entity under the Indenture. In acting as custodian of
any original document which is part of the Indenture Trustee’s Mortgage Files,
the Servicer agrees further that it does not and will not have or assert any
beneficial ownership interest in the related Mortgage Loans or the Mortgage
Files. Promptly upon the Servicer’s receipt of any such original document, the
Servicer, on behalf of the Issuing Entity, shall mark conspicuously each such
original document, and its master data processing records with a legend
evidencing that the Issuing Entity has purchased the related Mortgage Loan and
all right and title thereto and interest therein, and pledged such Mortgage Loan
and all right and title thereto and interest therein to the Indenture Trustee,
on behalf of the Noteholders and the Swap Provider.

Section 2.06. Acceptance of the Trust Estate; Certain Substitutions;
Certification by the Indenture Trustee. (a) The Indenture Trustee is authorized
and directed to, and agrees to, do the following:

(i) execute and deliver to the Depositor, the Sponsor and the Servicer, on or
prior to the Closing Date with respect to each Mortgage Loan transferred on such
date, an acknowledgement of receipt, in the form attached as Exhibit C hereto,
of the original Mortgage Note as required to be included in the Indenture
Trustee’s Mortgage File (with any exceptions noted) and declares that it will
hold such documents and any

 

6



--------------------------------------------------------------------------------

amendments, replacements or supplements thereto, as well as any other assets
included in the definition of Trust Estate and delivered to the Indenture
Trustee, subject to the conditions set forth in the Indenture, for the benefit
of the Noteholders.

(ii) to review (or cause to be reviewed) each Indenture Trustee’s Mortgage File
within sixty (60) days after the Closing Date (or, with respect to any Qualified
Substitute Mortgage Loans, within sixty (60) days after receipt thereof), and to
deliver to the Servicer, the Depositor and the Sponsor a certification, in the
form attached hereto as Exhibit D, to the effect that, except as otherwise
noted, as to each Mortgage Loan listed in the related Mortgage Loan Schedule
(other than any Mortgage Loan paid in full or any Mortgage Loan specifically
identified in such certification as not covered by such certification), (i) all
documents specified in Section 2.05(a)(i)-(iv) and (vi) are in its possession,
(ii) each such document has been reviewed by it and appears, on its face, not to
have been mutilated, damaged, torn or otherwise physically altered (handwritten
additions, changes or corrections shall not constitute physical alteration if
they reasonably appear to have been initialed), appears regular on its face and
relates to such Mortgage Loan, and (iii) based on its examination and only as to
the foregoing documents, the information set forth on the Mortgage Loan Schedule
with respect to items (i), (ii) (with respect to property address only,
excluding zip code), (iii) and (vi) of the definition of “Mortgage Loan
Schedule” accurately reflects the information set forth in the Indenture
Trustee’s Mortgage File delivered on such date; provided however, no
certification of the Indenture Trustee shall constitute a determination by the
Indenture Trustee of the proper form, adequacy or enforceability of any document
included in the Indenture Trustee’s Mortgage File.

(iii) to review (or cause to be reviewed) each Indenture Trustee’s Mortgage File
within one hundred eighty (180) days after the Closing Date (or, with respect to
any Qualified Substitute Mortgage Loans, within one hundred eighty (180) days
after receipt thereof), and to deliver to the Servicer and the Sponsor a
certification in the form attached hereto as Exhibit E to the effect that,
except as otherwise noted, as to each Mortgage Loan listed in the related
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents specified in Section 2.05(a)(i)-(iv) and
(vi) are in its possession, (ii) each such document has been reviewed by it and
has not been mutilated, damaged, torn or otherwise physically altered
(handwritten additions, changes or corrections shall not constitute physical
alteration if they reasonably appear to be initialed by the Mortgagor), appears
regular on its face and relates to such Mortgage Loan, and (iii) based on its
examination and only as to the foregoing documents, the information set forth in
items (i), (ii) (with respect to property address only, excluding zip code),
(iii) and (vi) of the definition of “Mortgage Loan Schedule” accurately reflects
the information set forth in the Indenture Trustee’s Mortgage File delivered on
such date.

In performing any such review, the Indenture Trustee may conclusively rely on
the Sponsor as to the purported genuineness of any such document and any
signature thereon. It is understood that the scope of the Indenture Trustee’s
review of the Indenture Trustee’s Mortgage Files is limited solely to confirming
that the documents listed in Section 2.05 have been executed

 

7



--------------------------------------------------------------------------------

and received and relate to the Indenture Trustee’s Mortgage Files identified in
the related Mortgage Loan Schedule. The Indenture Trustee shall be under no duty
or obligation to inspect, review or examine any such documents, instruments,
certificates or other papers to determine that they are genuine, enforceable, or
appropriate for the represented purpose or that they are other than what they
purport to be on their face.

(b) If the Indenture Trustee during the process of reviewing the Indenture
Trustee’s Mortgage Files finds any document constituting a part of a Indenture
Trustee’s Mortgage File which is not executed, has not been received, is
unrelated to the Mortgage Loan identified in the related Mortgage Loan Schedule,
or does not conform to the requirements of Section 2.05 or the description
thereof as set forth in the related Mortgage Loan Schedule, the Indenture
Trustee shall promptly so notify the Servicer and the Sponsor. Upon receipt of
such notice respecting such defect, the Depositor and the Sponsor shall have a
sixty (60) day period after such notice within which to correct or cure any such
defect, or if the Servicer determines that the defect materially and adversely
affects the value of the related Mortgage Loan or the interest of the
Noteholders in the related Mortgage Loan, to either (i) substitute in lieu of
such Mortgage Loan a Qualified Substitute Mortgage Loan in the manner and
subject to the conditions set forth in this Section 2.06 or (ii) purchase such
Mortgage Loan at a purchase price equal to the Loan Repurchase Price. Upon
receipt by the Indenture Trustee of two copies of a certification, in the form
attached hereto as Exhibit F, of a Servicing Officer of such substitution or
purchase and, in the case of a substitution, upon receipt by the Indenture
Trustee, of the related Indenture Trustee’s Mortgage File, and the deposit of
the Loan Repurchase Price, in the case of a purchase, or the Substitution
Adjustment, if any, in connection with a substitution, in the Collection
Account, the Indenture Trustee shall release to the Servicer for release to the
Depositor or the Sponsor, as applicable, the related Indenture Trustee’s
Mortgage File and the Indenture Trustee shall execute, without recourse, and
deliver such instruments of transfer furnished by the Depositor or the Sponsor
as may be necessary to transfer such Mortgage Loan to the Depositor or the
Sponsor, as applicable.

Section 2.07. Grant of Security Interest. (a) It is intended that the conveyance
of the Mortgage Loans and other property by the Depositor to the Issuing Entity
as provided in this Article II be, and be construed for all purposes other than
tax and accounting purposes as, a sale of the Mortgage Loans and such other
property by the Depositor to the Issuing Entity. It is, for all purposes other
than tax and accounting purposes further, not intended that such conveyance be
deemed a pledge of the Mortgage Loans or such other property by the Depositor to
the Issuing Entity to secure a debt or other obligation of the Depositor.
However, in the event that the Mortgage Loans or any of such other property are
held to be property of the Depositor, or if for any reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans or any of
such other property, then it is intended that: (i) this Agreement shall also be
deemed to be a security agreement within the meaning of the Uniform Commercial
Code; (ii) the conveyance provided for in this Article II shall be deemed to be
a grant by the Depositor to the Issuing Entity of a security interest in all of
the Depositor’s right, title and interest in and to the Mortgage Loans and such
other property and all amounts payable to the holders of the Mortgage Loans in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Accounts whether in the form of cash, instruments, securities or
other property; (iii) the possession by the Indenture

 

8



--------------------------------------------------------------------------------

Trustee, of the Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
“possession by the secured party” for purposes of perfecting the security
interest pursuant to the Uniform Commercial Code; and (iv) notifications to
persons holding such property, and acknowledgments, receipts or confirmations
from persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from financial intermediaries,
bailees or agents, as applicable, of the Indenture Trustee for the purpose of
perfecting such security interest under applicable law. The Depositor, the
Sponsor, the Servicer, on behalf of the Issuing Entity and the Indenture
Trustee, shall, to the extent consistent with this Agreement, take such actions
as may be reasonably necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans or any of such other property,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement.

(b) The Depositor, the Sponsor and the Servicer shall take no action
inconsistent with the Trust’s ownership of the Trust Estate and each shall
indicate or shall cause to be indicated in its records and records held on its
behalf that ownership of each Mortgage Loan and the other assets in the Trust
Estate is vested in the Issuing Entity, as owner, and is pledged to the
Indenture Trustee, for the benefit of the Noteholders and the Swap Provider
pursuant to the terms of the Indenture. The Indenture Trustee is authorized to
act, pursuant to the terms of this Agreement for the benefit of the Noteholders
and shall be authorized to act at the direction of such parties. In addition,
the Depositor, the Sponsor and the Servicer shall respond to any inquiries from
third parties with respect to ownership of a Mortgage Loan or any other asset in
the Trust Estate by stating that it is not the owner of such asset and that the
Issuing Entity is the owner of such Mortgage Loan or other asset in the Trust
Estate, which is pledged to the Indenture Trustee, for the benefit of the
Noteholders and the Swap Provider.

Section 2.08. Further Action Evidencing Assignments. (a) The Servicer agrees
that, from time to time, at its expense, it shall cause the Sponsor or
Depositor, as the case may be, to, and each of the Sponsor and Depositor agree
that it shall, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or appropriate, or
that the Servicer or the Indenture Trustee may reasonably request, in order to
perfect, protect or more fully evidence the transfer of ownership of the
Mortgage Loans and other assets in the Trust Estate or to enable the Indenture
Trustee, to exercise or enforce any of its rights hereunder. Without limiting
the generality of the foregoing, the Servicer, the Sponsor and the Depositor
shall, upon the request of the Servicer or the Indenture Trustee execute and
file (or cause to be executed and filed) such real estate filings, financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.

(b) Each of the Sponsor and the Depositor hereby grants to the Servicer and the
Indenture Trustee powers of attorney to execute all documents on its behalf
under this Agreement as may be necessary or desirable to effectuate the
foregoing.

Section 2.09. Assignment of Agreement. The Sponsor, the Depositor and the
Servicer hereby acknowledge and agree that the Issuing Entity may assign its
interest under this Agreement to the Indenture Trustee, for the benefit of the
Noteholders and the Swap Provider, as

 

9



--------------------------------------------------------------------------------

may be required to effect the purposes of the Indenture, without further notice
to, or consent of, the Sponsor or the Servicer, and the Indenture Trustee shall
succeed to such of the rights of the Issuing Entity hereunder as shall be so
assigned. The Issuing Entity shall, pursuant to the Indenture, assign all of its
right, title and interest in and to the Mortgage Loans and its right to exercise
the remedies created by Section 4.02 of this Agreement for breaches of the
representations, warranties, agreements and covenants of the Sponsor contained
in Sections 3.02 and 4.01 of this Agreement, assign such right, title and
interest to the Indenture Trustee, for the benefit of the Noteholders and the
Swap Provider. The Sponsor agrees that, upon such assignment to the Indenture
Trustee, such representations, warranties, agreements and covenants will run to
and be for the benefit of the Indenture Trustee and the Indenture Trustee may
enforce, without joinder of the Sponsor or the Issuing Entity, the repurchase
obligations of the Sponsor set forth herein with respect to breaches of such
representations, warranties, agreements and covenants.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.01. Representations, Warranties and Covenants of the Servicer. The
Servicer hereby represents, warrants and covenants to the Indenture Trustee, the
Depositor, the Sponsor, the Issuing Entity, the Swap Provider and the
Noteholders as of the Closing Date and during the term of this Agreement that:

(a) The Servicer is duly organized, validly existing and in good standing under
the laws of its state of incorporation and has the power to own its assets and
to transact the business in which it is currently engaged. The Servicer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it or the performance of its obligations hereunder
requires such qualification and in which the failure so to qualify could
reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or other) of the Servicer or the
performance of its obligations hereunder.

(b) The Servicer has the power and authority to make, execute, deliver and
perform this Agreement and all of the transactions contemplated under this
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement, and assuming the due
authorization, execution and delivery hereof by the other parties hereto
constitutes, or will constitute, the legal, valid and binding obligation of the
Servicer, enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(c) The Servicer is not required to obtain the consent of any other party or any
consent, license, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency which consent already has not
been obtained in connection with the execution, delivery, performance, validity
or enforceability of this Agreement, except such as have been obtained prior to
the Closing Date.

 

10



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of this Agreement by the Servicer
will not violate any provision of any existing law or regulation or any order or
decree of any court or the charter or bylaws of the Servicer, or constitute a
breach of any mortgage, indenture, contract or other Agreement to which the
Servicer is a party or by which it may be bound.

(e) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there is no action, suit, proceeding or investigation pending or to
Servicer’s knowledge threatened against the Servicer which, either in any one
instance or in the aggregate, is, in the Servicer’s judgment, likely to result
in any material adverse change in the business, operations, financial condition,
properties, or assets of the Servicer, or in any material impairment of the
right or ability of the Servicer to carry on its business substantially as now
conducted, or in any material liability on the part of the Servicer, or which
would draw into question the validity of this Agreement, the Notes, or the
Mortgage Loans or of any action taken or to be taken in connection with the
obligations of the Servicer contemplated herein or therein, or which would be
likely to impair materially the ability of the Servicer to perform its
obligations hereunder.

(f) Neither this Agreement nor any statement, report, or other document
furnished by the Servicer pursuant to this Agreement or in connection with the
transactions contemplated hereby, including, without limitation, the sale or
placement of the Notes, contains any untrue material statement of fact provided
by or on behalf of the Servicer or omits to state a material fact necessary to
make the statements provided by or on behalf of the Servicer contained herein or
therein not misleading.

(g) The Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.

(h) The Servicer is not an “investment company” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

(i) The Servicer shall take all necessary steps to maintain the Indenture
Trustee’s perfection and priority in the Mortgage Loans.

(j) The Servicer will fully furnish, in accordance with the Fair Credit
Reporting Act and its implementing regulations, accurate and complete
information (i.e., favorable and unfavorable) on its borrower credit files to
Equifax, Experian, and Trans Union Credit Information Company (three of the
credit repositories), on a monthly basis.

(k) The Servicer is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the Mortgage Loans that are registered with MERS.

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.01 shall survive the delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and inure to the
benefit of the Indenture Trustee.

 

11



--------------------------------------------------------------------------------

Section 3.02. Representations, Warranties and Covenants of the Sponsor. The
Sponsor hereby represents, warrants and covenants to the Indenture Trustee, the
Depositor, the Issuing Entity, the Swap Provider and the Servicer that as of the
date of this Agreement or as of such date specifically provided herein:

(a) The Sponsor is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.

(b) The Sponsor has the corporate power and authority to execute, deliver and
perform, and to enter into and consummate the transactions contemplated by this
Agreement.

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Sponsor, all requisite corporate action having been taken, and, assuming
the due authorization, execution and delivery hereof by the other parties
hereto, constitutes or will constitute the legal, valid and binding agreement of
the Sponsor, enforceable against the Sponsor in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Sponsor with this
Agreement or the consummation by the Sponsor of any of the transactions
contemplated hereby, except as have been made on or prior to the Closing Date.

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under
(A) the articles of incorporation or bylaws of the Sponsor, or (B) of any term,
condition or provision of any material indenture, deed of trust, contract or
other agreement or instrument to which the Sponsor or any of its subsidiaries is
a party or by which it or any of its subsidiaries is bound; (ii) results or will
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Sponsor of any court or governmental authority having
jurisdiction over the Sponsor or its subsidiaries; or (iii) results in the
creation or imposition of any lien, charge or encumbrance which would have a
material adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.

(f) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there are no actions, suits or proceedings before or against or
investigations of, the Sponsor pending, or to the knowledge of the Sponsor,
threatened, before any court, administrative agency or other tribunal, and no
notice of any such action, which, in the Sponsor’s reasonable judgment, might
materially and adversely affect the performance by the Sponsor of its
obligations under this Agreement, or the validity or enforceability of this
Agreement.

 

12



--------------------------------------------------------------------------------

(g) The Sponsor is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency that may materially and adversely affect its performance
hereunder.

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.02 may not be waived and shall survive delivery of
the respective Indenture Trustee’s Mortgage Files to the Indenture Trustee and
shall inure to the benefit of the Indenture Trustee.

Section 3.03. [Reserved.]

Section 3.04. Representations, Warranties and Covenants of the Indenture
Trustee. The Indenture Trustee hereby represents, warrants and covenants to the
Issuing Entity, the Swap Provider, the Servicer, the Depositor and the Sponsor
that as of the date of this Agreement or as of such date specifically provided
herein:

(a) The Indenture Trustee is a national banking association duly organized,
validly existing and in good standing under the laws of the United States of
America;

(b) The Indenture Trustee has the requisite power and authority to execute,
deliver and perform, and to enter into and consummate transactions contemplated
by this Agreement;

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Indenture Trustee, all requisite action having been taken, and, assuming
the due authorization, execution and delivery hereof by the other parties
hereto, constitutes or will constitute the legal, valid and binding agreement of
the Indenture Trustee, enforceable against the Indenture Trustee in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Indenture Trustee
with this Agreement or the consummation by the Indenture Trustee of any of the
transactions contemplated hereby, except as have been made on or prior to the
Closing Date;

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under
(A) the articles of association or bylaws of the Indenture Trustee, or (B) to
the best of its knowledge, of any term, condition or provision of any material
indenture, deed of trust, contract or other agreement or instrument to which the
Indenture Trustee is a party or by which it is bound; or (ii) results or will
result in a violation of any statute, rule, regulation, order, judgment or
decree applicable to the Indenture Trustee of any court or governmental
authority having jurisdiction over the Indenture Trustee or its subsidiaries
which violation would materially and adversely affect the Indenture Trustee’s
performance of its duties hereunder; and

 

13



--------------------------------------------------------------------------------

(f) There are no actions, suits or proceedings before or against or
investigations of, the Indenture Trustee, pending or to the knowledge of the
Indenture Trustee threatened, before any court, administrative agency or other
tribunal, and no notice of any such action, which, in the Indenture Trustee’s
reasonable judgment, would materially and adversely affect the performance by
the Indenture Trustee of its obligations under this Agreement, or the validity
or enforceability of this Agreement.

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.04 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee.

Section 3.05. Covenants and Representations of the Sponsor and Servicer
Regarding Prepayment Charges.

(a) The Servicer covenants that it will not waive any Prepayment Charge or part
of a Prepayment Charge unless in connection with a Mortgage Loan that is in
default or for which a default is reasonably foreseeable.

(b) The Sponsor hereby represents and warrants that the information set forth in
the Prepayment Charge Schedule is complete, true and correct in all material
respects at the date or dates respecting which such information is furnished and
each Prepayment Charge is permissible and enforceable in accordance with its
terms (except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally) under applicable law.

(c) Upon discovery by the Sponsor or the Indenture Trustee of a breach of the
foregoing, the party discovering such breach shall give prompt written notice to
the other parties. Within 60 days of the earlier of discovery by the Servicer or
receipt of notice by the Servicer of breach, the Servicer shall cure such breach
in all material respects. If the covenant made by the Servicer in clause
(a) above is breached the Servicer must pay into the Collection Account the
amount of the waived Prepayment Charge. If the representation made by the
Sponsor in clause (b) above is breached, the Sponsor must pay into the
Collection Account the amount of the scheduled Prepayment Charge, less any
amount previously collected and paid by the Servicer into the Collection
Account. The foregoing obligations of the Servicer and the Sponsor shall be the
sole and exclusive remedies for a breach of this Section 3.05(a) or (b).

Section 3.06. Representations, Warranties and Covenants of the Depositor. The
Depositor hereby represents, warrants and covenants to the Indenture Trustee,
the Issuing Entity, the Swap Provider, the Sponsor and the Servicer that as of
the date of this Agreement or as of such date specifically provided herein:

(a) The Depositor is a Maryland real estate investment trust duly organized,
validly existing and in good standing under the laws of the State of Maryland.

 

14



--------------------------------------------------------------------------------

(b) The Depositor has the trust power and authority to convey the Mortgage Loans
and to execute, deliver and perform, and to enter into and consummate the
transactions contemplated by this Agreement.

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Depositor, all requisite corporate action having been taken, and,
assuming the due authorization, execution and delivery hereof by the other
parties hereto, constitutes or will constitute the legal, valid and binding
agreement of the Depositor, enforceable against the Depositor in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Depositor with this
Agreement or the consummation by the Depositor of any of the transactions
contemplated hereby, except as have been made on or prior to the Closing Date.

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under
(A) the certificate of trust or bylaws of the Depositor, or (B) of any term,
condition or provision of any material indenture, deed of trust, contract or
other agreement or instrument to which the Depositor or any of its subsidiaries
is a party or by which it or any of its subsidiaries is bound; (ii) results or
will result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Depositor of any court or governmental authority having
jurisdiction over the Depositor or its subsidiaries; or (iii) results in the
creation or imposition of any lien, charge or encumbrance which would have a
material adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.

(f) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there are no actions, suits or proceedings before or against or
investigations of, the Depositor pending, or to the knowledge of the Depositor,
threatened, before any court, administrative agency or other tribunal, and no
notice of any such action, which, in the Depositor’s reasonable judgment, might
materially and adversely affect the performance by the Depositor of its
obligations under this Agreement, or the validity or enforceability of this
Agreement.

(g) The Depositor is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency that may materially and adversely affect its performance
hereunder.

(h) The Depositor hereby covenants that it has filed a federal income tax return
for its taxable year ending December 31, 2004 on Internal Revenue Service Form
1120 REIT on which the Depositor elected to be taxed as a REIT. The Depositor
hereby represents

 

15



--------------------------------------------------------------------------------

that it has been organized in conformity with the requirements for qualification
for taxation as a REIT and hereby covenants that it at all times the Depositor
owns Trust Certificates, either directly, or indirectly through one or more
Qualified REIT Subsidiaries, will conduct its operations so as to qualify as a
REIT. If, at any time the Depositor owns Trust Certificates, either directly, or
indirectly through one or more Qualified REIT Subsidiaries, the Depositor
determines that is has failed to qualify as a REIT, the Depositor shall, within
30 days of such discovery, notify the Indenture Trustee of such failure.

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.06 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and shall inure to
the benefit of the Indenture Trustee.

ARTICLE IV

THE MORTGAGE LOANS

Section 4.01. Representations and Warranties Concerning the Mortgage Loans. The
Sponsor makes the following representations and warranties to the Depositor, the
Servicer, the Indenture Trustee, the Swap Provider and the Issuing Entity as to
the Mortgage Loans on which the Issuing Entity relies in accepting the Mortgage
Loans in trust and executing the Notes. All uses and variations of the word
“enforceable” in this Section 4.01, shall be deemed to be qualified as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity (whether considered in a proceeding or
action in equity or at law). With respect to the representations and warranties
stated in Sections 4.01(i), (r), (ddd), (eee) and (fff), the Sponsor makes such
representations and warranties on behalf of itself and the Depositor. Such
representations, warranties and covenants are made or deemed to be made as of
the Closing Date.

(a) The information with respect to each Mortgage Loan set forth in the Mortgage
Loan Schedule is true and correct as of the Cut-Off Date, based on Cut-Off Date
Principal Balances.

(b) Each Mortgage Loan is being serviced either (i) through the Servicer or
(ii) a Person controlling, controlled by or under common control with the
Servicer and qualified to service mortgage loans.

(c) Each Mortgage Loan was underwritten or reunderwritten pursuant to the
Underwriting Guidelines which conform in all material respects to the
description thereof set forth in the Prospectus Supplement.

(d) All of the original or certified documentation required to be delivered to
the Indenture Trustee pursuant to this Agreement (including all material
documents related thereto) with respect to each Mortgage Loan has been or will
be delivered to the Indenture Trustee in accordance with the terms of this
Agreement. Each of the documents and instruments specified to be included
therein has been duly executed and in due and proper form, and each such
document or instrument is in a form generally acceptable to prudent mortgage
lenders that

 

16



--------------------------------------------------------------------------------

regularly originate or purchase mortgage loans comparable to the Mortgage Loans
for sale to prudent investors in the secondary market that invest in mortgage
loans such as the Mortgage Loans.

(e) [Reserved.]

(f) Each Mortgaged Property is improved by a single (one to four) family
residential dwelling, which may include condominiums, individual units in a
planned unit development and townhouses but shall not include cooperatives.

(g) No Mortgage Loan had an LTV at origination in excess of 100%.

(h) Each Mortgage Loan is a valid, subsisting enforceable and perfected first
lien as identified on the Mortgage Loan Schedule on the Mortgaged Property and
subject in all cases to the exceptions to title set forth in the title insurance
policy, with respect to the related Mortgage Loan, which exceptions are
generally acceptable to banking institutions in connection with their regular
mortgage lending activities, and such other exceptions to which similar
properties are commonly subject and which do not individually, or in the
aggregate, materially and adversely affect the benefits of the security intended
to be provided by such Mortgage. At the time each Mortgage Loan was originated,
the originator was a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act or a
savings and loan association, a savings bank, a commercial bank or similar
banking institution which was supervised and examined by a federal or state
authority or a mortgage banker or broker licensed or authorized to do business
in the jurisdiction in which the related Mortgaged Property is located, applying
the same standards and procedures used by the Sponsor in originating Mortgage
Loans directly.

(i) Immediately prior to the transfer and assignment of the Mortgage Loans to
the Depositor pursuant to the Contribution Agreement, the Sponsor held good and
marketable title to, and was the sole owner of each Mortgage Loan, subject to no
liens, charges, mortgages or encumbrances or rights of others, except liens of
third party warehouse lenders that will be released simultaneously with the
transfer and assignment contemplated herein; and immediately prior to the
transfer and assignment herein contemplated, the Depositor held good and
marketable title to, and was the sole owner of, each Mortgage Loan subject to no
liens, charges, mortgages, encumbrances or rights of others except liens which
will be released simultaneously with such transfer and assignment; and
immediately upon the transfer and assignment herein contemplated, the Indenture
Trustee will hold good and marketable title to, and be the sole owner of, each
Mortgage Loan subject to no liens, charges, mortgages, encumbrances or rights of
others except liens which will be released simultaneously with such transfer and
assignment.

(j) There is no delinquent tax or assessment lien on any Mortgaged Property, and
each Mortgaged Property is free of substantial damage and is in good repair.

(k) There is no valid and enforceable right of rescission, set-off, defense or
counterclaim to any Mortgage Note or Mortgage, including the obligation of the
related Mortgagor to pay the unpaid principal of or interest on such Mortgage
Note or the defense of usury, nor will the operation of any of the terms of the
Mortgage Note or the Mortgage, or the

 

17



--------------------------------------------------------------------------------

exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto.

(l) There is no mechanics’ lien or claim for work, labor or material affecting
any Mortgaged Property which is or may be a lien prior to, or equal with and no
rights are outstanding that under the law gives rise to such liens, the lien of
the related Mortgage except those which are insured against by any title
insurance policy referred to in paragraph (n) below.

(m) Each Mortgage Loan at the time it was made complied with, and each Mortgage
Loan at all times was serviced in compliance with, in each case, in all material
respects, applicable local, state and federal laws and regulations, including,
without limitation, the federal Truth-in-Lending Act and other consumer
protection laws, the Home Ownership and Equity Protection Act of 1994, real
estate settlement procedure, usury, equal credit opportunity, disclosure and
recording laws and all applicable predatory and abusive lending laws.

(n) With respect to each Mortgage Loan, a lender’s title insurance policy,
issued in standard California Land Title Association form or American Land Title
Association form, or other form acceptable in a particular jurisdiction by a
title insurance company authorized to transact business in the state in which
the related Mortgaged Property is situated, in an amount at least equal to the
original Principal Balance of such Mortgage Loan insuring the mortgagee’s
interest under the related Mortgage Loan as the holder of a valid first mortgage
lien of record on the real property described in the related Mortgage, as the
case may be, subject only to exceptions of the character referred to in
paragraph (h) above, was effective on the date of the origination of such
Mortgage Loan, and, as of the Closing Date such policy will be valid and inure
to the benefit of the Indenture Trustee on behalf of the Noteholders.

(o) The improvements upon each Mortgaged Property are covered by a valid and
existing hazard insurance policy (which may be a blanket policy of the type
described in this Agreement) with a generally acceptable carrier that provides
for fire and extended coverage representing coverage not less than the least of
(i) the outstanding Principal Balance of the related Mortgage Loan, (ii) the
minimum amount required to compensate for damage or loss on a replacement cost
basis or (iii) the full insurable value of the Mortgaged Property.

(p) If any Mortgaged Property is in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards, a
flood insurance policy (which may be a blanket policy of the type described in
this Agreement) in a form meeting the requirements of the current guidelines of
the Federal Insurance Administration is in effect with respect to such Mortgaged
Property with a generally acceptable carrier in an amount representing coverage
not less than the least of (i) the outstanding Principal Balance of the related
Mortgage Loan (together, in the case of a second mortgage loan, with the
outstanding principal balance of the first mortgage loan), (ii) the minimum
amount required to compensate for damage or loss on a replacement cost basis or
(iii) the maximum amount of insurance that is available under the Flood Disaster
Protection Act of 1973.

 

18



--------------------------------------------------------------------------------

(q) Each Mortgage and Mortgage Note is the legal, valid and binding obligation
of the maker thereof and is enforceable in accordance with its terms, except
only as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
considered in a proceeding or action in equity or at law), and all parties to
each Mortgage Loan had full legal capacity to execute all documents relating to
such Mortgage Loan and convey the estate therein purported to be conveyed.

(r) The Sponsor has directed and the Depositor has caused to be performed any
and all acts required to be performed to preserve the rights and remedies of the
Indenture Trustee in any Insurance Policies applicable to any Mortgage Loan
delivered by the Sponsor or the Depositor including, to the extent such Mortgage
Loan is not covered by a blanket policy described in this Agreement, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of coinsured, joint loss payee and mortgagee rights
in favor of the Indenture Trustee.

(s) The Sponsor has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the original Mortgage Note and all subsequent assignments of the
original Mortgage, granted to the Indenture Trustee hereunder, subject to the
provisions of Section 2.05(b) of this Agreement.

(t) The terms of each Mortgage Note and each Mortgage have not been impaired,
altered, waived or modified in any respect, except by a written instrument which
has been recorded, if necessary, to protect the interest of the Noteholders and
which has been delivered to the Indenture Trustee.

(u) The proceeds of each Mortgage Loan have been fully disbursed, and there is
no obligation on the part of the mortgagee to make future advances thereunder.
All costs, fees and expenses incurred in making or closing or recording such
Mortgage Loans were paid.

(v) Except as otherwise required by law or pursuant to the statute under which
the related Mortgage Loan was made, the related Mortgage Note is not and has not
been secured by any collateral, pledged account or other security except the
lien of the corresponding Mortgage.

(w) No Mortgage Loan was originated under a buydown plan.

(x) No Mortgage Loan provides for negative amortization, has a shared
appreciation feature, or other contingent interest feature.

(y) Each Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule and consists of one or more parcels of real property with a
residential dwelling erected thereon and that no residence or dwelling is a
mobile home.

(z) Each Mortgage securing a Mortgage Note contains a provision for the
acceleration of the payment of the unpaid Principal Balance of the related
Mortgage Loan in the event the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder.

 

19



--------------------------------------------------------------------------------

(aa) Any advances made after the date of origination of a Mortgage Loan but
prior to the Cut-Off Date, have been consolidated with the outstanding principal
amount secured by the related Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term reflected
on the Mortgage Loan Schedule. The consolidated principal amount does not exceed
the original principal amount of the related Mortgage Loan. No Mortgage Note
permits or obligates the Depositor, the Servicer, the Sponsor or any other
Person to make future advances to the related Mortgagor at the option of the
Mortgagor.

(bb) There is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property, nor is such a proceeding currently
occurring, and each Mortgaged Property is undamaged by waste, fire, earthquake
or earth movement, flood, tornado or other casualty, so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended.

(cc) All of the improvements which were included for the purposes of determining
the Appraised Value of any Mortgaged Property lie wholly within the boundaries
and building restriction lines of such Mortgaged Property, and no improvements
on adjoining properties encroach upon such Mortgaged Property, except as stated
in the related title insurance policy and affirmatively insured.

(dd) No improvement located on or being part of any Mortgaged Property is in
violation of any applicable zoning law or regulation. As of the related date of
origination, all inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of each Mortgaged Property and,
with respect to the use and occupancy of the same, including, but not limited
to, certificates of occupancy and fire underwriting certificates, have been made
or obtained from the appropriate authorities and such Mortgaged Property is
lawfully occupied under the applicable law.

(ee) With respect to each Mortgage constituting a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in such Mortgage, and no fees or expenses
are or will become payable by the Sponsor, the Depositor, or the Issuing Entity
to the trustee under the deed of trust, except in connection with a trustee’s
sale after default by the related Mortgagor.

(ff) [Reserved.]

(gg) [Reserved.]

(hh) Each Mortgage contains customary and enforceable provisions which render
the rights and remedies of the holder thereof adequate for the realization
against the related Mortgaged Property of the benefits of the security,
including (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale and (ii) otherwise by judicial foreclosure. There is no homestead
or other exemption available which materially interferes with the right to sell
the related Mortgaged Property at a trustee’s sale or the right to foreclose the
related Mortgage.

 

20



--------------------------------------------------------------------------------

(ii) There is no default, breach, violation or event of acceleration existing
under any Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration; and the
Depositor has not waived any default, breach, violation or event of
acceleration.

(jj) No instrument of release or waiver has been executed in connection with any
Mortgage Loan, and no Mortgagor has been released, in whole or in part.

(kk) [Reserved.]

(ll) The Sponsor has no actual knowledge that there exists on any Mortgaged
Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined in the CERCLA, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation.

(mm) No action, error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to the origination of a Mortgage Loan has taken place on
the part of any person, including, without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan or in the application of any insurance in
relation to such Mortgage Loan.

(nn) The Sponsor has not solicited the Mortgagor in connection with any
refinancing.

(oo) If the Mortgage Loan is an adjustable rate Mortgage Loan, all of the
adjustments to the Mortgage Interest Rate, to the amount of the monthly payment,
and to the principal balance have been made in accordance with the terms of the
related Mortgage Note.

(pp) The origination and collection practices used with respect to the Mortgage
Loan have been in all respects legal, proper, prudent and customary in the
mortgage origination and servicing business.

(qq) Except with respect to AVM Mortgage Loans, an appraisal of the related
Mortgaged Property was made and signed, prior to the approval of the Mortgage
Loan application, by a qualified appraiser who met the requirements of the
Sponsor’s appraisal policy and procedures and who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
whose compensation was not affected by the approval or disapproval of the
Mortgage Loan, with respect to each AVM Mortgage Loan, the Mortgage File
contains an insured automated valuation meeting the requirements of the
Sponsor’s Underwriting Guidelines.

(rr) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans; and if the
Mortgage Loan is a refinanced Mortgage Loan, the Mortgagor has received all
disclosure and rescission materials required by applicable law with respect to
the making of a refinanced Mortgage Loan, and evidence of such receipt is and
will remain in the Servicer’s file.

 

21



--------------------------------------------------------------------------------

(ss) If the residential dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development), such condominium or planned unit development project meets the
Sponsor’s eligibility requirements.

(tt) None of the Mortgage Loans was more than one payment past due or had been
dishonored. Except for one Mortgage Loan, none of the Mortgage Loans have been
thirty or more days delinquent more than one time in the twelve months preceding
the Cut-Off Date. The number of Mortgage Loans which are more than 30 days
delinquent do not exceed 20% of the Initial Pool Balance of the Mortgage Loans.

(uu) The Sponsor has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a person other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest prepaid upon the closing of the Mortgage Loan. No Mortgage
Loan contains any provision pursuant to which Monthly Payments are: (i) paid or
partially paid with funds deposited in any separate account established by the
Sponsor, the Mortgagor, or anyone on behalf of the Mortgagor or (ii) paid by any
source other than the Mortgagor. The Mortgage Loan is not deemed a graduated
payment mortgage loan and the Mortgage Loan does not have a shared appreciation
or other contingent interest feature.

(vv) No foreclosure proceedings are pending against the Mortgaged Property and
the Mortgage Loan is not subject to any pending bankruptcy or insolvency
proceeding, and to the Sponsor’s best knowledge, no material litigation or
material lawsuit relating to the Mortgage Loan is pending.

(ww) Principal payments on the Mortgage Loan commenced or will commence within
sixty days after the proceeds of the Mortgage Loan were disbursed.

(xx) With respect to escrow deposits, if any, all such payments are in the
possession of, or under the control of, the Servicer and there exists no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made or could be made. No escrow deposits or
escrow advances or other charges or payments due the Servicer have been
capitalized under any Mortgage or the related Mortgage Note.

(yy) With respect to the conveyance of the Mortgage Loans by the Sponsor to the
Depositor, the Sponsor used no selection procedures that identified the Mortgage
Loans as being less desirable or valuable than other comparable mortgage loans
originated or acquired by the Sponsor. The Mortgage Loans are representative of
the Sponsor’s portfolio of fixed-rate or adjustable-rate mortgage loans, as
applicable. With respect to the conveyance of the Mortgage Loans pursuant to
this Agreement, the Depositor used no selection procedures that identified the
Mortgage Loans as being less desirable or valuable than other comparable
mortgage loans originated or acquired by the Depositor. The Mortgage Loans are
representative of the Depositor’s portfolio of fixed-rate or adjustable-rate
mortgage loans, as applicable.

 

22



--------------------------------------------------------------------------------

(zz) Each Mortgage Loan conforms, and all such Mortgage Loans in the aggregate
conform in all material respects to the description thereof set forth in the
Prospectus Supplement.

(aaa) All requirements for the valid transfer of each Insurance Policy,
including any assignments or notices required in each Insurance Policy, have
been satisfied.

(bbb) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of the Indenture
Trustee, which security interest is prior to all other liens, and is enforceable
as such as against creditors of and purchasers from the Depositor.

(ccc) The Mortgage Loans constitute “instruments” within the meaning of the
applicable UCC.

(ddd) The Sponsor received all consents and approvals required by the terms of
the Mortgage Loans to the contribution of the Mortgage Loans pursuant to the
Contribution Agreement to the Depositor and the Depositor has received all
consents and approvals required by the terms of the Mortgage Loans to the sale
of the Mortgage Loans hereunder to the Owner Trustee and the subsequent pledge
to the Indenture Trustee.

(eee) Other than the security interest granted to the Indenture Trustee pursuant
to the Indenture, neither the Sponsor nor the Depositor has pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans. Neither the Sponsor nor the Depositor has authorized the filing of nor is
aware of any financing statements against the Sponsor or the Depositor that
include a description of collateral covering the Mortgage Loans other than any
financing statement relating to the security interest granted to the Indenture
Trustee hereunder or that has been terminated. Neither the Sponsor nor the
Depositor is aware of any judgment or tax lien filings affecting the Mortgage
Loans against either the Depositor or the Sponsor.

(fff) All financing statements filed or to be filed against the Sponsor or the
Depositor in favor of the Indenture Trustee in connection herewith describing
the Mortgage Loans contain a statement to the following effect: “A purchase of
or security interest in any collateral described in this financing statement
will violate the rights of the Indenture Trustee.”

(ggg) None of the Mortgage Loans are classified as (a) “high cost” loans under
the Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered”, “predatory” or “abusive” loans under any other
applicable state, federal or local law (including without limitation any
regulation or ordinance) (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees).

(hhh) No proceeds from any Mortgage Loan were used to finance single-premium
credit insurance policies. With respect to each Mortgage Loan, no borrower
obtained a prepaid single-premium credit-life, credit-disability, credit
unemployment or credit property insurance policy in connection with the
origination of the mortgage loan.

 

23



--------------------------------------------------------------------------------

(iii) No Mortgage Loan is a “High Cost Home Loan” or “Covered Loan,” as
applicable, (as such terms are defined in the then current Standard & Poor’s
LEVELS Glossary which is now Version 5.6c Revised, Appendix E) and no Mortgage
Loan originated on or after October 1, 2002 through March 6, 2003 is governed by
the Georgia Fair Lending Act. No Mortgage Loan that was originated on or after
October 1, 2002 and before March 7, 2003 is secured by property located in the
State of Georgia. There is no Mortgage Loan that was originated on or after
March 7, 2003 which is a “high cost home loan” as defined under the Georgia Fair
Lending Act.

(jjj) No Mortgage Loan is secured by a leasehold interest, unless such leasehold
interest extends 60 months beyond the stated maturity of the Mortgage Note.

(kkk) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue. Based upon customary and prudent residential mortgage industry
underwriting standards, there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property, and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property.

(lll) The Mortgagor has not notified Accredited, and Accredited has no knowledge
of any relief requested or allowed to the Mortgagor under the Servicemembers
Civil Relief Act or any similar state statute.

(mmm) No Mortgage Loan was made in connection with the construction (other than
a “construct to perm” loan) or rehabilitation of a Mortgaged Property or
facilitating the trade in or exchange of a Mortgaged Property.

(nnn) Accredited has complied with all applicable anti money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”).

(ooo) No Mortgage Loan imposes a Prepayment Charge for a term in excess of five
years.

(ppp) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, effective as of November 27, 2003, or the Home Loan
Protection Act of New Mexico, effective as of January 1, 2004.

(qqq) No Mortgage Loan is a “High-Cost Home Loan” as defined in the
Massachusetts Predatory Home Loan Practice Act effective November 7, 2004 (MA
House Bill 4880).

(rrr) [Reserved.]

(sss) A breach of any one of the representations set forth in paragraphs (ggg),
(hhh), (iii) and (qqq) above, will be deemed to materially and adversely affect
the interests of the Noteholders and shall require a repurchase of the affected
Mortgage Loan pursuant to Section 4.02.

 

24



--------------------------------------------------------------------------------

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 4.01 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and shall inure to
the benefit of the Indenture Trustee on behalf of the Noteholders.

Section 4.02. Purchase and Substitution. (a) It is understood and agreed that
the representations and warranties set forth in Section 4.01 shall survive the
transfer of the Mortgage Loans by the Depositor to the Issuing Entity, the
subsequent pledge thereof by the Issuing Entity to the Indenture Trustee, for
the benefit of the Noteholders, and the delivery of the Notes to the
Noteholders, and shall continue in full force and effect, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes and notwithstanding
subsequent termination of this Agreement.

(b) Upon discovery by the Depositor, the Sponsor, the Servicer, the Indenture
Trustee or a Noteholder of a breach of any of the representations and warranties
in Section 4.01 which materially and adversely affects the value of any Mortgage
Loan, or which materially and adversely affects the interests of the Noteholders
in the related Mortgage Loan, the party discovering such breach or failure shall
promptly (and in any event within five (5) days of the discovery) give written
notice thereof to the others. Within sixty (60) days of the earlier of its
discovery or its receipt of notice of any breach of a representation or
warranty, the Depositor shall, and if the Depositor fails to, then the Sponsor
shall (a) promptly cure such breach in all material respects, (b) purchase such
Mortgage Loan on a Servicer Remittance Date, in the manner and at the price
specified in Section 2.06(b) and this Section 4.02, or (c) remove such Mortgage
Loan from the Trust Estate (in which case it shall become a Deleted Mortgage
Loan) and substitute one or more Qualified Substitute Mortgage Loans in the
manner specified in Section 2.06 and this Section 4.02. The Indenture Trustee
shall deliver prompt written notice to the Rating Agencies of any repurchase or
substitution made pursuant to this Section 4.02 or Section 2.06(b).

(c) As to any Deleted Mortgage Loan for which the Depositor or the Sponsor
substitutes a Qualified Substitute Mortgage Loan or Loans, the Servicer shall
cause the Depositor or Sponsor to effect such substitution by delivering to the
Indenture Trustee a certification, in the form attached hereto as Exhibit F,
executed by a Servicing Officer, and the documents described in Sections
2.05(a)(i)-(vi) for such Qualified Substitute Mortgage Loan or Loans.

(d) The Servicer shall deposit in the Collection Account all payments received
in connection with such Qualified Substitute Mortgage Loan or Loans after the
date of such substitution. Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in or before the Due Period in which the substitution
occurs shall not be part of the Trust Estate and will be retained by the Sponsor
on the next succeeding Payment Date. For the Due Period in which the
substitution occurs, distributions to Noteholders will include the Monthly
Payment due on any Deleted Mortgage Loan for such Due Period and thereafter the
Sponsor shall be entitled to retain all amounts received in respect of such
Deleted Mortgage Loan. The Servicer shall give written notice to the Indenture
Trustee that such substitution has taken place and shall amend the Mortgage Loan
Schedule to reflect the removal of such Deleted Mortgage Loan from the terms of
this Agreement and the substitution of the Qualified Substitute Mortgage Loan or
Loans. Upon such substitution, such Qualified Substitute Mortgage Loan or Loans
shall be subject to the terms of this Agreement in all respects.

 

25



--------------------------------------------------------------------------------

(e) With respect to any Mortgage Loan that has been converted to an REO Mortgage
Loan, all references in this Section 4.02 or Section 2.06 to “Mortgage Loan”
shall be deemed to also refer to the REO Mortgage Loan. With respect to any
Mortgage Loan that the Depositor and Sponsor are required to repurchase that is
or becomes a Liquidated Mortgage Loan, in lieu of repurchasing such Mortgage
Loan, the Servicer shall deposit into the Payment Account, pursuant to
Section 8.01 of the Indenture, an amount equal to the amount of the Liquidated
Loan Loss, if any, incurred in connection with the liquidation of such Mortgage
Loan within the same time period in which the Servicer, Depositor or Sponsor
would have otherwise been required to repurchase such Mortgage Loan.

(f) It is understood and agreed that the obligations of the Depositor and the
Sponsor set forth in Sections 2.06 and 4.02 to cure, purchase or substitute for
a defective Mortgage Loan, or to indemnify as described in Section 4.02(g)
constitute the sole remedies of the Indenture Trustee and the Noteholders
respecting a breach of the representations and warranties of the Sponsor set
forth in Section 4.01 of this Agreement.

(g) The Sponsor shall be obligated to indemnify the Depositor, the Indenture
Trustee, the Issuing Entity, the Owner Trustee and the Noteholders for any third
party claims arising out of a breach by the Sponsor of representations or
warranties regarding the Mortgage Loans.

ARTICLE V

ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS

Section 5.01. The Servicer. (a) The Servicer shall service and administer the
Mortgage Loans in accordance with this Agreement and in accordance with Accepted
Servicing Practices and all applicable requirements of the Servicing Criteria,
and shall have full power and authority, acting alone, to do or cause to be done
any and all things in connection with such servicing and administration which it
may deem necessary or desirable.

(b) The Servicer shall exercise its discretion consistent with Accepted
Servicing Practices and the terms of this Agreement, with respect to the
enforcement of defaulted Mortgage Loans in such manner as will maximize the
receipt of principal and interest with respect thereto, including but not
limited to the sale of such Mortgage Loan to a third party, the modification of
such Mortgage Loan, or foreclosure upon the related property with a Mortgage and
disposition thereof.

(c) The duties of the Servicer shall include collecting and posting of all
payments, responding to inquiries of Mortgagors or by federal, state or local
government authorities with respect to the Mortgage Loans, investigating
delinquencies, reporting tax information to Mortgagors in accordance with its
customary practices and accounting for collections and furnishing monthly and
annual statements to the Indenture Trustee with respect to distributions, paying
Compensating Interest and making Delinquency Advances and Servicing

 

26



--------------------------------------------------------------------------------

Advances pursuant hereto. The Servicer shall follow its customary standards,
policies and procedures in performing its duties as Servicer. The Servicer shall
cooperate with the Indenture Trustee and furnish to the Indenture Trustee with
reasonable promptness information in its possession as may be necessary or
appropriate to enable the Indenture Trustee to perform its tax reporting duties
hereunder. The Indenture Trustee shall furnish the Servicer with any powers of
attorney and other documents as the Indenture Trustee shall deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder; provided, however, the Servicer shall prepare for and deliver
to the Indenture Trustee for its execution any such powers of attorney;
provided, further, that the Indenture Trustee shall not be responsible for any
misuse of any such power of attorney. Notwithstanding anything contained herein
to the contrary, the Servicer shall not, without the Indenture Trustee’s written
consent, other than routine foreclosure actions: (i) initiate any action, suit
or proceeding directly relating to the servicing of the Mortgage Loan solely
under the Indenture Trustee’s name without indicating the Servicer’s
representative capacity, (ii) initiate any other action, suit or proceeding not
directly relating to the servicing of any Mortgage Loan (including but not
limited to actions, suits or proceedings against Noteholders or
Certificateholders, or against the Depositor for breaches of representations and
warranties) solely under the Indenture Trustee’s name, (iii) engage counsel to
represent the Indenture Trustee in any action, suit or proceeding not directly
related to the servicing of any Mortgage Loan (including but not limited to
actions, suits or proceedings against Noteholders or Certificateholders, or
against the Depositor for breaches of representations and warranties, or
(iv) prepare, execute or deliver any government filings, forms, permits,
registrations or other documents or take any action with the intent to cause,
and that actually causes, the Indenture Trustee to be registered to do business
in any state.

(d) [Reserved.]

(e) The Servicer shall, in accordance with Accepted Servicing Practices, have
the right to approve requests of Mortgagors for consent to (i) partial releases
of Mortgage Loans and (ii) alterations, removal, demolition or division of
Mortgaged Properties subject to Mortgage Loans. No such request shall be
approved by the Servicer unless: (x) the provisions of the related Mortgage Note
have been complied with; (y) the LTV (which may, for this purpose, be determined
at the time of any such action) after any release does not exceed the LTV set
forth for such Mortgage Loan in the Mortgage Loan Schedule; and (z) the lien
priority, monthly payment, Mortgage Interest Rate or maturity date of the
related Mortgage is not affected except in accordance with Section 5.01(f);
provided, however, that the foregoing requirements (x), (y) and (z) shall not
apply to any such situation described in this paragraph if such situation
results from any condemnation or easement activity by a governmental entity.

(f) Notwithstanding anything else contained herein, the Servicer may not agree
to a modification or extension of any Mortgage Loan unless both (i) such
Mortgage Loan is in default or a default thereon is reasonably foreseeable and
(ii) such modification or extension would not result in the Servicer agreeing to
modifications or extensions on Mortgage Loans with Initial Pool Balances of more
than 5.0% of the Maximum Collateral Amount. In addition, the Servicer may not
agree to more than (i) one modification or extension with respect to any
individual Mortgage Loan in a calendar year or (ii) three modifications or
extensions of an individual Mortgage Loan during the life of such Mortgage Loan.

 

27



--------------------------------------------------------------------------------

(g) [Reserved.]

(h) Without limiting the generality of the foregoing, but subject to Sections
5.05 and 5.06, the Servicer in its own name may be authorized and empowered
pursuant to a power of attorney executed and delivered by the Indenture Trustee
to execute and deliver, and may be authorized and empowered by the Indenture
Trustee, to execute and deliver, on behalf of itself, the Noteholders and the
Indenture Trustee or any of them, (i) any and all instruments of satisfaction or
cancellation or of partial or full release or discharge and all other comparable
instruments with respect to the Mortgage Loans and with respect to the Mortgaged
Properties, (ii) and to institute foreclosure proceedings or obtain a deed in
lieu of foreclosure so as to effect ownership of any Mortgaged Property on
behalf of the Indenture Trustee, and (iii) to hold title to any Mortgaged
Property upon such foreclosure or deed in lieu of foreclosure on behalf of the
Indenture Trustee; provided, however, that Section 5.07(a) shall constitute a
power of attorney from the Indenture Trustee to the Servicer to execute an
instrument of satisfaction (or assignment of mortgage without recourse) with
respect to any Mortgage Loan paid in full (or with respect to which payment in
full has been escrowed). Subject to Sections 5.05 and 5.06, the Indenture
Trustee shall furnish the Servicer with any powers of attorney and other
documents as the Servicer shall reasonably request to enable the Servicer to
carry out its servicing and administrative duties hereunder; provided, however,
the Servicer shall prepare for and deliver to the Indenture Trustee for its
execution any such powers of attorney; provided, further, that the Indenture
Trustee shall not be responsible for any misuse of any such power of attorney.
Notwithstanding anything contained herein to the contrary, the Servicer shall
not, without the Indenture Trustee’s written consent, other than routine
foreclosure actions: (i) initiate any action, suit or proceeding directly
relating to the servicing of the Mortgage Loan solely under the Indenture
Trustee’s name without indicating the Servicer’s representative capacity,
(ii) initiate any other action, suit or proceeding not directly relating to the
servicing of any Mortgage Loan (including but not limited to actions, suits or
proceedings against Noteholders or Certificateholders, or against the Depositor
for breaches of representations and warranties) solely under the Indenture
Trustee’s name, (iii) engage counsel to represent the Indenture Trustee in any
action, suit or proceeding not directly related to the servicing of any Mortgage
Loan (including but not limited to actions, suits or proceedings against
Noteholders or Certificateholders, or against the Depositor for breaches of
representations and warranties, or (iv) prepare, execute or deliver any
government filings, forms, permits, registrations or other documents or take any
action with the intent to cause, and that actually causes, the Indenture Trustee
to be registered to do business in any state.

(i) The Servicer shall give prompt notice to the Indenture Trustee of any
action, of which the Servicer has actual knowledge, to (i) assert a claim
against the Issuing Entity or (ii) assert jurisdiction over the Trust.

(j) Servicing Advances incurred by the Servicer in connection with the servicing
of the Mortgage Loans (including any penalties in connection with the payment of
any taxes and assessments or other charges) on any Mortgaged Property shall be
recoverable by the Servicer to the extent described herein.

(k) The Servicer shall be entitled to rely, and shall be fully protected in
relying, upon any promissory note, writing, resolution, notice, consent,
certificate, affidavit,

 

28



--------------------------------------------------------------------------------

letter, e-mail, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Mortgagor(s)), independent accountants and other experts selected
by the Servicer.

(l) The Servicer shall have no liability to the Depositor, the Sponsor, the
Indenture Trustee, the Owner Trustee, any Noteholder or any other Person for any
action taken, or for refraining from the taking of any action, in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
the foregoing shall not apply to any breach of representations or warranties
made by the Servicer herein, or to any specific liability imposed upon the
Servicer pursuant to this Agreement or any liability that would otherwise be
imposed upon the Servicer by reason of its willful misconduct, bad faith or
negligence in the performance of its duties hereunder or by reason of its
failure to perform its obligations or duties hereunder.

(m) The Servicer further is authorized and empowered by the Indenture Trustee,
on behalf of the Noteholders and the Indenture Trustee, when the Servicer
believes it is appropriate in its best judgment to register any Mortgage Loan on
the MERS System, or cause the removal from the registration of any Mortgage Loan
on the MERS System, to execute and deliver, on behalf of the Indenture Trustee
and the Noteholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Indenture Trustee and
its successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be reimbursable to the Servicer as
Servicing Advances.

(n) The Servicer shall not permit a subservicer, subcontractor or Servicing
Function Participant to perform any Servicing Function hereunder with respect to
the Mortgage Loans unless such Servicing Function Participant first agrees in
writing with the Servicer to deliver an Assessment of Compliance and an
Attestation Report in such manner and at such time that permits the Servicer to
comply with Section 5.10 hereof.

Section 5.02. Collection of Certain Mortgage Loan Payments; Collection Account.
(a) The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Mortgage Loans, and shall, to the
extent such procedures shall be consistent with this Agreement, follow Accepted
Servicing Practices. Consistent with the foregoing, the Servicer may in its
discretion waive any assumption fees or other fees which may be collected in the
ordinary course of servicing such Mortgage Loans.

(b) The Servicer shall establish and maintain, in the name of the Indenture
Trustee, a segregated account (the “Collection Account”), in trust for the
benefit of the Noteholders. The Collection Account shall be established and
maintained as an Eligible Account.

(c) The Servicer shall deposit in the Collection Account any amounts
representing Monthly Payments on the Mortgage Loans due or to be applied as of a
date after the Cut-Off Date on each Business Day, not more than two Business
Days after the date of collection, the following payments and collections
received or made by it (other than in respect of monthly payments of principal
on and interest of the Mortgage Loans that were due on or before the related
Cut-Off Date and Monthly Payments due on March 1, 2006):

(i) payments of interest on the Mortgage Loans including Prepayment Charges;

 

29



--------------------------------------------------------------------------------

(ii) payments of principal of the Mortgage Loans, including Principal
Prepayments;

(iii) the Loan Repurchase Price of Mortgage Loans repurchased pursuant to
Sections 2.06(b) or 4.02;

(iv) the Substitution Adjustment received in connection with Mortgage Loans for
which Qualified Substitute Mortgage Loans are received pursuant to Sections 2.06
and 4.02;

(v) all Net REO Proceeds;

(vi) all Net Liquidation Proceeds; and

(vii) all Insurance Proceeds (including, for this purpose, any amounts required
to be deposited by the Servicer pursuant to Section 5.04 hereof).

It is understood that the Servicer need not deposit amounts representing fees,
late payment charges or extension or other administrative charges (other than
Prepayment Charges) payable by Mortgagors, or amounts received by the Servicer
for the account of Mortgagors for application towards the payment of taxes,
insurance premiums, assessments and similar items or foreclosure proceeds to the
extent payable to the related Mortgagor.

(d) The Servicer shall invest any funds in the Collection Account in Permitted
Investments, which shall mature not later than the Business Day next preceding
the Servicer Remittance Date next following the date of such investment (except
that any investment held by the Indenture Trustee may mature on such Servicer
Remittance Date) and shall not be sold or disposed of prior to its maturity. All
net income and gain realized from any such investment shall be for the benefit
of the Servicer and shall be subject to its withdrawal or order on a Servicer
Remittance Date. The Servicer shall deposit from its own funds the amount of any
loss, to the extent not offset by investment income or earnings, in the
Collection Account upon the realization of such loss.

Section 5.03. Permitted Withdrawals from the Collection Account. The Servicer
may make withdrawals from the Collection Account, on or prior to any Servicer
Remittance Date, for the following purposes:

(a) to pay to the Sponsor amounts received in respect of any Defective Mortgage
Loan purchased or substituted for by the Sponsor to the extent that the payment
of any such amounts on the Servicer Remittance Date upon which the proceeds of
such purchase are paid would make the total amount distributed in respect of any
such Mortgage Loan on such Servicer Remittance Date greater than the Loan
Repurchase Price or the Substitution Adjustment therefor;

 

30



--------------------------------------------------------------------------------

(b) to reimburse the Servicer for unreimbursed Delinquency Advances and
unreimbursed Servicing Advances with respect to the Mortgage Loans for which it
has made a Delinquency Advance or Servicing Advance, from late or deferred
payments collected, collections other than timely Monthly Payments, Liquidation
Proceeds and/or the Loan Repurchase Price or Substitution Adjustment of or
relating to such Mortgage Loans;

(c) to reimburse the Servicer for any Delinquency Advances and Servicing
Advances determined in good faith to have become Nonrecoverable Advances, such
reimbursement to be made from any funds in the Collection Account;

(d) to withdraw any amount received from a Mortgagor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the Bankruptcy Code in accordance with a final, nonappealable order
of a court having competent jurisdiction;

(e) to withdraw any funds deposited in the Collection Account that were not
required to be deposited therein;

(f) to pay the Servicer the Servicing Compensation pursuant to Section 5.08
hereof to the extent not retained or paid;

(g) [Reserved];

(h) without duplication, and solely out of amounts which are payable to a former
servicer pursuant to Section 7.02(g), to pay to the Indenture Trustee or any
successor servicer amounts paid by them in connection with the transfer of the
Servicer’s servicing obligations pursuant to Article VII hereof and required
under such Article VII to be borne by the Servicer;

(i) to withdraw income on the Collection Account as provided in Section 5.02(d);
and

(j) amounts deposited into the Collection Account in respect of late fees,
assumption fees and similar fees (other than Prepayment Charges).

The Servicer shall keep and maintain a separate accounting for each Mortgage
Loan for the purpose of accounting for withdrawals from the Collection Account
pursuant to this Section 5.03.

Section 5.04. Hazard Insurance Policies; Property Protection Expenses. (a) The
Servicer shall cause to be maintained with respect to each Mortgage Loan a
hazard insurance policy with a carrier licensed in the state in which the
Mortgaged Property is located that provides for fire and extended coverage, and
which provides for a recovery by the named insured of insurance proceeds
relating to such Mortgage Loan in an amount not less than the least of (i) the
outstanding Principal Balance of the Mortgage Loan plus the outstanding
principal balance of

 

31



--------------------------------------------------------------------------------

any mortgage loan senior to such Mortgage Loan, but in no event shall such
amount be less than is necessary to prevent the Mortgagor from becoming a
coinsurer thereunder, (ii) the minimum amount required to compensate for loss or
damage on a replacement cost basis and (iii) the full insurable value of the
related Mortgage Property. The Servicer shall also maintain on property acquired
upon foreclosure, or by deed in lieu of foreclosure, hazard insurance with
extended coverage in an amount which is at least equal to the lesser of (i) the
maximum insurable value from time to time of the improvements which are a part
of such property or (ii) the sum of the Principal Balance of such Mortgage Loan
and the principal balance of any mortgage loan senior to such Mortgage Loan at
the time of such foreclosure plus accrued interest and the good-faith estimate
of the Servicer of related Liquidation Expenses to be incurred in connection
therewith. Amounts collected by the Servicer under any such policies shall be
deposited in the Collection Account to the extent that they constitute
Liquidation Proceeds or Insurance Proceeds. Each hazard insurance policy shall
contain a standard mortgage clause naming the Servicer, its successors and
assigns, as mortgagee. The Servicer shall be under no obligation to require that
any Mortgagor maintain earthquake (except as provided herein) or other
additional insurance and shall be under no obligation itself to maintain any
such additional insurance on property acquired in respect of a Mortgage Loan,
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance.

(b) In the event that the Servicer shall obtain and maintain a blanket policy
with an insurer which satisfies the corresponding requirements of Fannie Mae or
Freddie Mac, insuring against fire, flood and hazards of extended coverage on
all of the Mortgage Loans, then, to the extent such policy names the Servicer as
loss payee and provides coverage in an amount equal to the aggregate unpaid
Principal Balance on the Mortgage Loans without co-insurance, and otherwise
complies with the requirements of this Section 5.04, the Servicer shall be
deemed conclusively to have satisfied its obligations with respect to fire and
hazard insurance coverage under this Section 5.04, it being understood and
agreed that such blanket policy may contain a deductible clause (payable by the
Servicer), in which case the Servicer shall, in the event that there shall not
have been maintained on the related Mortgaged Property a policy complying with
the preceding paragraph of this Section 5.04, and there shall have been a loss
which would have been covered by such policy, deposit in the Collection Account
from the Servicer’s own funds the difference, if any, between the amount that
would have been payable under a policy complying with the preceding paragraph of
this Section 5.04 and the amount paid under such blanket policy. Upon the
request of the Indenture Trustee, the Servicer shall cause to be delivered to
the Indenture Trustee, a certified true copy of such policy.

(c) If the Mortgage Loan at the time of origination relates to a Mortgaged
Property in an area identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards as designated to the Servicer
by the Sponsor, the Servicer will cause to be maintained with respect thereto a
flood insurance policy in a form meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
carrier in an amount representing coverage, and which provides for a recovery by
the Servicer on behalf of the Issuing Entity of insurance proceeds relating to
such Mortgage Loan of not less than the least of (i) the outstanding Principal
Balance of the related Mortgage Loan, plus the principal balance of the related
first lien, if any, (ii) the minimum amount required to compensate for damage or
loss on a replacement cost basis and (iii) the maximum amount of insurance that
is available under the Flood Disaster Protection Act of 1973.

 

32



--------------------------------------------------------------------------------

The Servicer shall indemnify the Issuing Entity out of the Servicer’s own funds
for any loss to the Issuing Entity resulting from the Servicer’s failure to
maintain the insurance required by this Section.

Section 5.05. Assumption and Modification Agreements. When a Mortgaged Property
has been or is about to be conveyed by the Mortgagor, the Servicer shall, to the
extent it has knowledge of such conveyance or prospective conveyance, exercise
its rights to accelerate the maturity of the related Mortgage Loan under any
“due-on-sale” clause contained in the related Mortgage or Mortgage Note;
provided, however, that the Servicer shall not exercise any such right if
(i) the “due-on-sale” clause, in the reasonable belief of the Servicer, is not
enforceable under applicable law or (ii) the Servicer reasonably believes that
to permit an assumption of the Mortgage Loan would not materially and adversely
affect the interest of the Noteholders. In such event, the Servicer shall enter
into an assumption and modification agreement with the Person to whom such
property has been or is about to be conveyed, pursuant to which such Person
becomes liable under the Mortgage Note and, unless prohibited by applicable law
or the mortgage documents, the Mortgagor remains liable thereon. If the
foregoing is not permitted under applicable law, the Servicer is authorized to
enter into a substitution of liability agreement with such Person, pursuant to
which the original Mortgagor is released from liability and such Person is
substituted as Mortgagor and becomes liable under the Mortgage Note. The
Mortgage Loan, if assumed, shall conform in all respects to the requirements and
representations and warranties of this Agreement. The Servicer shall notify the
Indenture Trustee that any applicable assumption or substitution agreement has
been completed by forwarding to the Indenture Trustee the original copy of such
assumption or substitution agreement, which copy shall be added by the Indenture
Trustee to the related Indenture Trustee’s Mortgage File and which shall, for
all purposes, be considered a part of such Indenture Trustee’s Mortgage File to
the same extent as all other documents and instruments constituting a part
thereof. The Servicer shall be responsible for promptly recording any such
assumption or substitution agreements. In connection with any such assumption or
substitution agreement, the required monthly payment on the related Mortgage
Loan shall not be changed but shall remain as in effect immediately prior to the
assumption or substitution, the stated maturity or outstanding Principal Balance
of such Mortgage Loan shall not be changed, the Mortgage Interest Rate shall not
be changed nor shall any required monthly payments of principal or interest be
deferred or forgiven. Any fee collected by the Servicer for consenting to any
such conveyance or entering into an assumption or substitution agreement shall
be retained by or paid to the Servicer as additional servicing compensation.

Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Servicer shall not be deemed to be in default, breach or any
other violation of its obligations hereunder by reason of any assumption of a
Mortgage Loan by operation of law or any assumption which the Servicer may be
restricted by law from preventing, for any reason whatsoever.

Section 5.06. Realization Upon Defaulted Mortgage Loans. (a) The Servicer shall
foreclose upon or otherwise comparably effect the ownership on behalf of the
Issuing Entity of Mortgaged Properties relating to defaulted Mortgage Loans as
to which no satisfactory arrangements can be made for collection of Delinquent
payments and which the Sponsor has not purchased pursuant to Section 5.15,
unless the Servicer reasonably believes that Net Liquidation

 

33



--------------------------------------------------------------------------------

Proceeds with respect to such Mortgage Loan would not be increased as a result
of such foreclosure or other action, in which case, such Mortgage Loan will be
charged-off and will become a Liquidated Mortgage Loan. The Servicer shall have
no obligation to purchase any Mortgaged Property at any foreclosure sale. In
connection with such foreclosure or other conversion, the Servicer shall
exercise foreclosure procedures with the same degree of care and skill in their
exercise or use, as it would ordinarily exercise or use under the circumstances
in the conduct of their own affairs. Any amounts including Liquidation Expenses,
advanced by the Servicer in connection with such foreclosure or other action
shall constitute Servicing Advances.

Pursuant to its efforts to sell any REO Property, the Servicer either itself or
through an agent selected by the Servicer shall manage, conserve, protect and
operate such REO Property in the same manner and to such extent as is customary
in the locality where such REO Property is located and may, incident to its
conservation and protection of the interests of the Servicer, rent the same, or
any part thereof, as the Servicer deems to be in the best interest of the
Issuing Entity for the period prior to the sale of such REO Property. The net
income generated from the REO Property and the proceeds from a sale of any REO
Property shall be deposited in the Collection Account.

(b) If the Servicer has reason to believe that a Mortgaged Property which the
Servicer is contemplating acquiring in foreclosure or by deed in lieu of
foreclosure contains environmental or hazardous waste risks known to the
Servicer, the Servicer shall notify the Indenture Trustee prior to acquiring the
Mortgaged Property. The Servicer shall not institute foreclosure actions with
respect to such a property if it reasonably believes that such action would not
be consistent with the Accepted Servicing Practices, and in no event shall the
Servicer be required to manage, operate or take any other action with respect
thereto which the Servicer in good faith believes will result in “clean-up” or
other liability under applicable law, unless the Servicer receives an indemnity
acceptable to it in its sole discretion.

(c) The Servicer shall determine, with respect to each defaulted Mortgage Loan,
when it has recovered, whether through trustee’s sale, foreclosure sale or
otherwise, all amounts if any it expects to recover from or on account of such
defaulted Mortgage Loan, whereupon such Mortgage Loan shall become a Liquidated
Mortgage Loan.

(d) Net Foreclosure Profits, if any, shall be paid directly to the Sponsor.

(e) With respect to its obligations under this Section 5.06, the Servicer shall
take all such actions as it reasonably believes are consistent with Accepted
Servicing Practices.

Section 5.07. Indenture Trustee to Cooperate. (a) Upon the payment in full of
any Mortgage Loan or the receipt by the Servicer of a notification that payment
in full will be escrowed in a manner customary for such purposes, the Servicer
shall deliver to the Indenture Trustee one copy of a Request for Release. Upon
receipt of such copy of the Request for Release, the Indenture Trustee shall
promptly release the related Indenture Trustee’s Mortgage File, in trust to
(i) the Servicer (ii) an escrow agent or (iii) any employee, agent or attorney
of the Indenture Trustee, in each case pending its release by the Servicer, such
escrow agent or such employee, agent or attorney of the Indenture Trustee, as
the case may be. Upon any such payment in full, or the receipt of such
notification that such funds have been placed in escrow,

 

34



--------------------------------------------------------------------------------

the Servicer is authorized to give, as attorney-in-fact for the Indenture
Trustee and the mortgagee under the Mortgage which secured the Mortgage Note, an
instrument of satisfaction (or assignment of Mortgage without recourse)
regarding the Mortgaged Property relating to such Mortgage, which instrument of
satisfaction or assignment, as the case may be, shall be delivered to the Person
or Persons entitled thereto against receipt therefor of payment in full, it
being understood and agreed that no expense incurred in connection with such
instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Collection Account.

(b) (i) From time to time and as appropriate in the servicing of any Mortgage
Loan, including, without limitation, foreclosure or other comparable conversion
of a Mortgage Loan, the Indenture Trustee shall (except in the case of the
payment or liquidation pursuant to which the related Indenture Trustee’s
Mortgage File is released to an escrow agent or an employee, agent or attorney
of the Indenture Trustee), upon request of the Servicer and delivery to the
Indenture Trustee of one copy of a Request for Release, release the related
Indenture Trustee’s Mortgage File to the Servicer and shall execute such
documents as shall be necessary to the prosecution of any such proceedings,
including, without limitation, an assignment without recourse of the related
Mortgage to the Servicer. The Indenture Trustee shall complete in the name of
the Indenture Trustee any endorsement in blank on any Mortgage Note prior to
releasing such Mortgage Note to the Servicer. Such receipt shall obligate the
Servicer to return the Indenture Trustee’s Mortgage File to the Indenture
Trustee when the need therefor by the Servicer no longer exists unless the
Mortgage Loan shall be liquidated, in which case, the Servicer shall deliver one
copy of a Request for Release indicating such loan has been paid in full.

(ii) Each Request for Release may be delivered to the Indenture Trustee (x) via
mail or courier, (y) via facsimile or (z) by such other means, including,
without limitation, electronic or computer readable medium, as the Servicer and
the Indenture Trustee shall mutually agree. The Indenture Trustee shall promptly
release the related Indenture Trustee’s Mortgage File(s) within five
(5) Business Days of receipt of one copy of a properly completed Request for
Release pursuant to clauses (x), (y) or (z) above or such shorter period as may
be agreed upon by the Servicer and the Indenture Trustee. Receipt of a Request
for Release pursuant to clauses (x), (y) or (z) above shall be authorization to
the Indenture Trustee to release such Indenture Trustee’s Mortgage Files,
provided the Indenture Trustee has determined that such Request for Release has
been executed, with respect to clauses (x) or (y) above, or approved, with
respect to clause (z) above, by a Servicing Officer of the Servicer. If the
Indenture Trustee is unable to release the Indenture Trustee’s Mortgage Files
within the time frames previously specified, the Indenture Trustee shall
immediately notify the Servicer, indicating the reason for such delay, but in no
event shall such notification be later than seven (7) Business Days after
receipt of a Request for Release. If the Servicer, is required to pay penalties
or damages due solely to the Indenture Trustee’s negligent failure to release
the related Indenture Trustee’s Mortgage File or the Indenture Trustee’s
negligent failure to execute and release documents in a timely manner, the
Indenture Trustee shall be liable for such penalties or damages.

(c) No costs associated with the procedures described in this Section 5.07 shall
be an expense of the Issuing Entity or the Indenture Trustee and the Indenture
Trustee shall have no liability or obligation whatsoever to pay or advance any
such amounts, except for any penalties and damages as set forth in
Section 5.07(b)(ii) above.

 

35



--------------------------------------------------------------------------------

Section 5.08. Servicing Compensation; Payment of Certain Expenses by Servicer.
The Servicer shall be entitled to receive and retain, out of collections on the
Mortgage Loans for each Due Period, as servicing compensation for such Due
Period, an amount (the “Servicing Fee”) equal to the product of one-twelfth of
the Servicing Fee Rate and the aggregate Stated Principal Balance of the
Mortgage Loans as of the beginning of such Due Period. Additional servicing
compensation in the form of assumption fees, late payment charges or extension
and other administrative charges (other than Prepayment Charges) shall be
retained by the Servicer. The Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder (including payment of
all other fees and expenses not expressly stated hereunder to be payable by or
from another source) and shall not be entitled to reimbursement therefor except
as specifically provided herein.

Section 5.09. Annual Statement as to Compliance. The Servicer will deliver to
the Issuer, the Indenture Trustee, the Rating Agencies and the Sponsor on or
before March 15th of each year, beginning March 15, 2007, an Officer’s
Certificate of the Servicer (an “Annual Statement of Compliance”) stating, that
(a) a review of the activities of the Servicer, during the preceding calendar
year and of its performance under this Agreement has been made under such
officer’s supervision and (b) to the best of such officer’s knowledge, based on
such review, the Servicer has fulfilled all of its material obligations under
this Agreement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation, specifying each such
default known to such officer and the nature and status thereof. Such Annual
Statement of Compliance shall contain no restrictions or limitations on its use.
In the event that the Servicer has delegated any servicing responsibilities with
respect to the Mortgage Loans to a subservicer or subcontractor that meets the
criteria in Item 1108(a)(2)(i) through (iii) of Regulation AB, the Servicer, or
the related servicer (as the case may be) shall deliver a similar Annual
Statement of Compliance by that subservicer or subcontractor to the Indenture
Trustee, the Sponsor and the Rating Agencies as described above as and when
required with respect to the servicer.

Section 5.10. Assessments of Compliance and Attestation Reports. The Servicer
shall service and administer the Mortgage Loans in accordance with all
applicable requirements of the Servicing Criteria. Pursuant to Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB, each of the Servicer
and the Indenture Trustee (each, an “Attesting Party”) shall deliver to the
Indenture Trustee on or before March 15th of each calendar year beginning in
2007, a report regarding such Attesting Party’s assessment of compliance (an
“Assessment of Compliance”) with the Servicing Criteria during the preceding
calendar year. The Assessment of Compliance, as set forth in Regulation AB, must
contain the following:

(a) A statement by such officer of its responsibility for assessing compliance
with the Servicing Criteria applicable to the related Attesting Party;

(b) A statement by such officer that such Attesting Party used the Servicing
Criteria attached as Exhibit H hereto, and which will also be attached to the
Assessment of Compliance, to assess compliance with the Servicing Criteria
applicable to the related Attesting Party;

 

36



--------------------------------------------------------------------------------

(c) An assessment by such officer of the related Attesting Party’s compliance
with the applicable Servicing Criteria for the period consisting of the
preceding calendar year, including disclosure of any material instance of
noncompliance with respect thereto during such period, which assessment shall be
based on the activities such Attesting Party performs with respect to
asset-backed securities transactions taken as a whole involving the Servicer,
that are backed by the same asset type as the Mortgage Loans; and

(d) A statement that a registered public accounting firm has issued an
attestation report on the related Attesting Party’s Assessment of Compliance for
the period consisting of the preceding calendar year.

Such report at a minimum shall address each of the Servicing Criteria specified
on Exhibit H hereto which are indicated as applicable to the related Attesting
Party.

On or before March 15th of each calendar year beginning in 2007, each Attesting
Party specified in this Section shall furnish to the Indenture Trustee and the
Depositor a report (an “Attestation Report”) by a registered public accounting
firm that attests to, and reports on, the Assessment of Compliance made by the
Servicer, as required by Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122(b) of Regulation AB, which Attestation Report must be made in
accordance with standards for attestation reports issued or adopted by the
Public Company Accounting Oversight Board.

The Servicer or the Indenture Trustee, as the case may be shall cause any
subservicer, and each subcontractor determined by it to be “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB, to deliver
to the Indenture Trustee and the Depositor an Assessment of Compliance and
Attestation Report as and when provided above along with an indication of what
Servicing Criteria are addressed in such assessment.

Such Assessment of Compliance, as to any subservicer, shall at a minimum address
each of the Servicing Criteria specified on Exhibit H hereto which are indicated
as applicable to any “primary servicer.” Notwithstanding the foregoing, as to
any subcontractor (as defined in the related servicing agreement), an Assessment
of Compliance is not required to be delivered unless it is required as part of a
Form 10-K with respect to the Issuing Entity.

The Indenture Trustee shall also provide an Assessment of Compliance and
Attestation Report, as and when provided above, which shall at a minimum address
each of the Servicing Criteria specified on Exhibit H hereto which are indicated
as applicable to the “Indenture Trustee.” In addition, the Indenture Trustee
shall deliver to the Sponsor and the Depositor an Assessment of Compliance and
Attestation Report, as and when provided above, which shall at a minimum address
each of the Servicing Criteria specified on Exhibit H hereto which are indicated
as applicable to a “custodian.”

Section 5.11. Reports Filed with Securities and Exchange Commission.

(a) (i) (A) Within 15 days after each Distribution Date, the Indenture Trustee
shall, in accordance with industry standards, file with the Commission via the
Electronic Data Gathering and Retrieval System (“EDGAR”), a Form 10-D, signed by
the Servicer, with a copy of the monthly statement to be furnished by the
Indenture Trustee to the Noteholders for such

 

37



--------------------------------------------------------------------------------

Distribution Date and detailing all data elements specified in Item 1121(a) of
Regulation AB; provided that the Indenture Trustee shall have received no later
than five (5) calandar days after the related Servicer Reporting Date, all
information required to be provided to the Indenture Trustee as described in
clause (a)(iv) below. Any disclosure in addition to the Monthly Statement that
is required to be included on Form 10-D (“Additional Form 10-D Disclosure”)
shall be approved by the Depositor.

Within five (5) calendar days after the related Servicer Reporting Date, (i) the
parties set forth in Exhibit I shall be required to provide, pursuant to section
5.11(a)(iv) below, to the Indenture Trustee and the Depositor, to the extent
known (by a Responsible Officer in the case of the Owner Trustee), in
EDGAR-compatible format at the email address set forth in Section 10.06 with
respect to the Indenture Trustee, or in such other form as otherwise agreed upon
by the Indenture Trustee and the Depositor and such party, the form and
substance of any Additional Form 10-D Disclosure, if applicable, and (ii) the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Additional Form 10-D Disclosure on Form 10-D. The
Depositor will be responsible for any reasonable fees and expenses assessed or
incurred by the Indenture Trustee in connection with including any Additional
Form 10-D Disclosure on Form 10-D pursuant to this Section.

(B) After preparing the Form 10-D, the Indenture Trustee shall forward
electronically a draft copy of the Form 10-D to the Depositor and the Servicer
for review. No later than two (2) Business Days prior to the 15th calendar day
after the related Distribution Date, either the Depositor or a senior officer of
the Servicer in charge of the servicing function shall sign the Form 10-D and
return an electronic or fax copy of such signed Form 10-D (with an original
executed hard copy to follow by overnight mail) to the Indenture Trustee. If a
Form 10-D cannot be filed on time or if a previously filed Form 10-D needs to be
amended, the Indenture Trustee will follow the procedures set forth in
Section 5.11(a)(v). Promptly (but no later than one (1) Business Day) after
filing with the Commission, the Sponsor will make available on its internet
website a final executed copy of each Form 10-D. The signing party at the
Depositor or the Servicer can be contacted as set forth in Section 10.06. The
parties to this Agreement acknowledge that the performance by the Indenture
Trustee of its duties under Sections 5.11(a)(i) and (v) related to the timely
preparation and filing of Form 10-D is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under such
Sections. The Indenture Trustee shall have no liability for any loss, expense,
damage, claim arising out of or with respect to any failure to properly prepare
and/or timely file such Form 10-D, where such failure results from the Indenture
Trustee’s inability or failure to receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 10-D, not resulting from its own negligence, bad faith or willful
misconduct.

(ii) (A) Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), the
Depositor shall prepare and file on behalf of the Issuing Entity any Form 8-K,
as required by the Exchange Act. Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be approved by and prepared at the direction
of the Depositor.

 

38



--------------------------------------------------------------------------------

(B) For so long as the Issuing Entity is subject to the Exchange Act reporting
requirements, no later than 12:00 p.m. Eastern Standard time on the 2nd Business
Day after the occurrence of a Reportable Event (i) the parties set forth in
Exhibit I shall be required pursuant to Section 5.11(a)(iv) below to provide to
the Depositor, to the extent known (by a Responsible Officer in the case of the
Owner Trustee), in EDGAR-compatible format, or in such other form as otherwise
agreed upon by the Depositor and such party, the form and substance of any Form
8-K Disclosure Information, if applicable, and (ii) the Depositor will approve,
as to form and substance, or disapprove, as the case may be, the inclusion of
the Form 8-K Disclosure Information on Form 8-K.

(iii) (A) Within 90 days after the end of each fiscal year of the Issuing Entity
or such earlier date as may be required by the Exchange Act (the “10-K Filing
Deadline”) (it being understood that the fiscal year for the Issuing Entity ends
on December 31st of each year), commencing in March 2007, the Indenture Trustee
shall prepare and file on behalf of the Issuing Entity a Form 10-K, in form and
substance as required by the Exchange Act. Each such Form 10-K shall include the
following items, in each case to the extent they have been delivered to the
Indenture Trustee within the applicable time frames set forth in this Agreement,
(1) an annual compliance statement for the Servicer and any subservicer, as
described under Section 5.09, the annual reports on assessment of compliance
with Servicing Criteria for the Servicer, each subservicer and subcontractor
participating in the Servicing Function, each Servicing Function Participant,
the Indenture Trustee and each custodian, as described under Section 5.10,
(2) the registered public accounting firm attestation report for the Servicer,
and the Indenture Trustee, as described under Section 5.10, which shall identify
any material instance of noncompliance, disclosure identifying such instance of
noncompliance, and (3) a Sarbanes-Oxley Certification as described in this
Section 5.11 (a)(iii)(D) below. Any disclosure or information in addition to
(1) through (3) above that is required to be included on Form 10-K (“Additional
Form 10-K Disclosure”) shall be determined and prepared by and approved by the
Depositor.

(B) No later than March 5th of each year that the Issuing Entity is subject to
the Exchange Act reporting requirements, commencing in 2007, (1) the parties set
forth in Exhibit I shall be required to provide pursuant to Section 5.11(a)(iv)
below to the Indenture Trustee and the Depositor, to the extent known (by a
Responsible Officer in the case of the Owner Trustee), in EDGAR-compatible
format, at the email address set forth in Section 10.06 hereof with respect to
the Indenture Trustee, or in such other form as otherwise agreed upon by the
Indenture Trustee and the Depositor and such party, the form and substance of
any Additional Form 10-K Disclosure, if applicable, and (2) the Depositor will
approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-K Disclosure on Form 10-K. The Depositor
will be responsible for any reasonable fees and expenses assessed or incurred by
the Indenture Trustee in connection with including any Additional Form 10-K
Disclosure on Form 10-K pursuant to this Section.

(C) After preparing the Form 10-K, the Indenture Trustee shall forward
electronically a draft copy of the Form 10-K to the Depositor and the Servicer
for review. No later than 12:00 p.m. Eastern Standard time on the 4th Business
Day prior to the 10-K Filing Deadline, either the Depositor or a senior officer
of the Servicer in charge of the servicing function shall sign the Form 10-K and
return an electronic or fax copy of such signed Form 10-K (with an original
executed hard copy to follow by overnight mail) to the Indenture Trustee. If a
Form 10-K cannot

 

39



--------------------------------------------------------------------------------

be filed on time or if a previously filed Form 10-K needs to be amended, the
Indenture Trustee will follow the procedures set forth in Section 5.11(a)(v).
Promptly (but no later than one (1) Business Day) after filing with the
Commission, the Sponsor will make available on its internet website a final
executed copy of each Form 10-K. The signing party at the Depositor or the
Servicer can be contacted as set forth in Section 10.06. The parties to this
Agreement acknowledge that the performance by the Indenture Trustee of its
duties under Sections 5.11(a)(iii) and (v) related to the timely preparation and
filing of Form 10-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties under such Section 5.09
and Section 5.10. The Indenture Trustee shall have no liability for any loss,
expense, damage, claim arising out of or with respect to any failure to properly
prepare and/or timely file such Form 10-K, where such failure results from the
Indenture Trustee’s inability or failure to receive, on a timely basis, any
information from any other party hereto needed to prepare, arrange for execution
or file such Form 10-K, not resulting from its own negligence, bad faith or
willful misconduct.

(D) Each Form 10-K shall include a certification (the “Sarbanes-Oxley
Certification”), required to be included therewith pursuant to the
Sarbanes-Oxley Act. The Servicer and the Indenture Trustee, shall and the
Servicer shall cause any subservicer or subcontractor engaged by it to, provide
to the Person who signs the Sarbanes-Oxley Certification (the “Certifying
Person”), by March 10 of each year in which the Issuing Entity is subject to the
reporting requirements of the Exchange Act, a certification (each, a “Back-Up
Certification”), in the form attached hereto as Exhibit J-2, upon which the
Certifying Person, the entity for which the Certifying Person acts as an
officer, and such entity’s officers, directors and Affiliates (collectively with
the Certifying Person, “Certification Parties”) can reasonably rely. The senior
officer of the Servicer shall serve as the Certifying Person on behalf of the
Issuing Entity. Such officer of the Certifying Person can be contacted as set
forth in Section 10.06. In the event the Indenture Trustee is terminated or
resigns pursuant to the terms of this Agreement, the Indenture Trustee shall
provide a Back-Up Certification to the Certifying Person pursuant to this
Section 5.11(a)(iii) with respect to the period of time it was subject to this
Agreement.

(iv) With respect to any Additional Form 10-D Disclosure or Additional From 10-K
Disclosure (collectively, the “Additional Disclosure”) relating to the Trust
Estate, the Indenture Trustee’s obligation to include such Additional
Information in the applicable Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit I as the responsible party for providing
that information, if other than the Indenture Trustee, as and when required as
described in Section 5.11(a)(i) through (iii) above. Each of the Servicer,
Sponsor, and Depositor hereby agree to notify and provide to the extent known to
the Indenture Trustee and the Depositor all Additional Disclosure relating to
the Trust Estate, with respect to which such party is indicated in Exhibit I as
the responsible party for providing that information.

(v) With respect to any Form 8-K Disclosure Information (collectively, the “8-K
Additional Disclosure”) relating to the Trust Estate, the Depositor’s obligation
to include such 8-K Additional Information in the applicable Exchange Act report
is subject to receipt from the entity that is indicated in Exhibit I as the
responsible party for providing that information, if other than the Depositor,
as and when required as described in Section 5.11(a)(i) through (iii) above.
Each of the Indenture Trustee, Servicer, Sponsor, and Depositor hereby agree to
notify and provide to the extent known to the Depositor all 8-K Additional
Disclosure relating to the Trust Estate, with respect to which such party is
indicated in Exhibit I as the responsible party for providing that information.

 

40



--------------------------------------------------------------------------------

(vi) (A) On or prior to January 30 of the first year in which the Indenture
Trustee is able to do so under applicable law, the Indenture Trustee shall file
a Form 15 relating to the automatic suspension of reporting in respect of the
Issuing Entity under the Exchange Act.

(B) In the event that the Indenture Trustee is unable to timely file with the
Commission all or any required portion of any Form 10-D or 10-K required to be
filed by this Agreement because required disclosure information was either not
delivered to it or delivered to it after the delivery deadlines set forth in
this Agreement or for any other reason, the Indenture Trustee will immediately
notify the Depositor and the Servicer. In the case of Form 10-D and 10-K, the
Depositor, Servicer and Indenture Trustee will cooperate to prepare and file a
Form 12b-25 and a 10-DA and 10-KA as applicable, pursuant to Rule 12b-25 of the
Exchange Act. In the case of Form 8-K, the Depositor will, upon receipt of all
required Form 8-K Disclosure Information provide such Form 8-K Disclosure
Information to the Indenture Trustee for inclusion on the next Form 10-D. In the
event that any previously filed Form 10-D or 10-K needs to be amended, the
Indenture Trustee (to the extent of actual knowledge) will notify the Depositor
and the Servicer and such parties will cooperate to prepare any necessary 10-DA
or 10-KA. Any Form 15, Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K
shall be signed by a senior officer of the Servicer. The Depositor and Servicer
acknowledge that the performance by the Indenture Trustee of its duties under
this Section 5.11(a)(v) related to the timely preparation and filing of Form 15,
a Form 12b-25 or any amendment to Form 10-D or 10-K is contingent upon the
Servicer and the Depositor performing their duties under this Section. The
Indenture Trustee shall have no liability for any loss, expense, damage, claim
arising out of or with respect to any failure to properly prepare and/or timely
file any such Form 15, Form 12b-25 or any amendments to Forms 10-D or 10-K,
where such failure results from the Indenture Trustee’s inability or failure to
receive, on a timely basis, any information from any other party hereto needed
to prepare, arrange for execution or file such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, not resulting from its own negligence,
bad faith or willful misconduct.

The Depositor agrees to promptly furnish to the Indenture Trustee, from time to
time upon request, such further information, reports and financial statements
within its control related to this Agreement, the Mortgage Loans as is necessary
for the preparation and filing of all required reports with the Commission. The
Indenture Trustee shall have no responsibility to file any items other than
those specified in this Section 5.11; provided, however, the Indenture Trustee
will cooperate with the Depositor in connection with any additional filings with
respect to the Issuing Entity as the Depositor deems necessary under the
Exchange Act. Copies of all reports filed by the Indenture Trustee under the
Exchange Act shall be sent to the Depositor as set forth in Section 10.06.

(b) In connection with the filing of any 10-K hereunder, the Indenture Trustee
shall sign a certification (a “Form of Back-Up Certification to Form 10-K
Certificate,” substantially in the form attached hereto as Exhibit J-2) for the
Depositor regarding certain aspects of the Form 10-K certification signed by the
Depositor, provided, however, that the Indenture Trustee shall not be required
to undertake an analysis of any accountant’s report attached as an exhibit to
the Form 10-K.

 

41



--------------------------------------------------------------------------------

(c) The Indenture Trustee shall indemnify and hold harmless the Depositor and
its officers, directors and affiliates from and against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments and other costs and expenses arising out of or based upon the
Indenture Trustee’s failure to timely file any Form 10-D or Form 10-K as
required by this Agreement and/or any untrue statement of a material fact or
omission to state a material fact required to be stated or necessary to make the
statements made not misleading contained in any information provided by the
Indenture Trustee (other than the Attestation Report for the Indenture Trustee)
or the Indenture Trustee’s negligence, bad faith or willful misconduct in
connection therewith.

The Depositor shall indemnify and hold harmless the Indenture Trustee and its
officers, directors and affiliates from and against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments and other costs and expenses arising out of or based upon the
Depositor’s failure to timely deliver any information required hereunder and/or
any untrue statement of a material fact or omission to state a material fact
required to be stated or necessary to make the statements made not misleading
contained in any information provided by the Depositor or the Depositor’s
negligence, bad faith or willful misconduct in connection therewith.

The Servicer shall indemnify and hold harmless the Indenture Trustee and the
Depositor and their respective officers, directors and affiliates from and
against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon a breach of the obligations of the Servicer under
this Section 5.11 or the Servicer’s negligence, bad faith or willful misconduct
in connection therewith.

If the indemnification provided for herein is unavailable or insufficient to
hold harmless the Depositor or the Indenture Trustee, as applicable, then the
defaulting party, in connection with a breach of its respective obligations
under this Section 5.11 or its respective negligence, bad faith or willful
misconduct in connection therewith, agrees that it shall contribute to the
amount paid or payable by the other parties as a result of the losses, claims,
damages or liabilities of the other party in such proportion as is appropriate
to reflect the relative fault and the relative benefit of the Depositor on the
one hand and the Indenture Trustee on the other.

Section 5.12. Access to Certain Documentation. The Servicer shall provide to the
Indenture Trustee, the FDIC and the supervisory agents and examiners (as
required in the latter case by applicable State and federal regulations) of each
of the foregoing access to the documentation regarding the Mortgage Loans, such
access being afforded without charge but only upon reasonable request and during
normal business hours at the offices of the Servicer designated by it.

Upon any change in the format of the computer tape maintained by the Servicer in
respect of the Mortgage Loans, the Servicer shall deliver a copy of such
computer tape to the Indenture Trustee and in addition shall provide a copy of
such computer tape to the Indenture Trustee at such other times as the Indenture
Trustee may reasonably request.

 

42



--------------------------------------------------------------------------------

The Servicer shall keep confidential (including from affiliates thereof)
information concerning the Mortgage Loans, except as required by law.

Section 5.13. Maintenance of Fidelity Bond. The Servicer shall, during the term
of its service as Servicer maintain in force a fidelity bond and errors and
omissions insurance in respect of its officers, employees or agents. Such bond
and insurance shall comply with the requirements from time to time of Fannie Mae
or Freddie Mac for Persons performing servicing for mortgage loans purchased by
such association.

Section 5.14. Subservicing Agreements Between the Servicer and Subservicer and
Subservicers. (a) The Servicer may enter into subservicing agreements for any
servicing and administration of Mortgage Loans with any institution which is in
compliance with the laws of each state necessary to enable it to perform its
obligations under such subservicing agreement. The Servicer shall give notice to
the Indenture Trustee of the appointment of any subservicer and shall furnish to
the Indenture Trustee a copy of the subservicing agreement. The Servicer shall
give notice to each Rating Agency of the appointment of any subservicer. For
purposes of this Agreement, the Servicer shall be deemed to have received
payments on Mortgage Loans when any subservicer has received such payments. Any
such subservicing agreement shall be consistent with and not violate the
provisions of this Agreement.

(b) The Servicer may terminate any subservicing agreement in accordance with the
terms and conditions of such subservicing agreement and thereafter directly
service the related Mortgage Loans itself or enter into a subservicing agreement
with a successor subservicer that qualifies under Subsection (a) of this
Section 5.13. The Servicer shall give notice to each Rating Agency of the
termination of any subservicer and the appointment of any successor subservicer.

(c) The Servicer shall not be relieved of its obligations under this Agreement
notwithstanding any subservicing agreement or any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
subservicer or otherwise, and the Servicer shall be obligated to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the Mortgage Loans. The Servicer shall be entitled to enter into
any agreement with a subservicer for indemnification of the Servicer by such
subservicer and nothing contained in such subservicing agreement shall be deemed
to limit or modify this Agreement. The Issuing Entity shall not indemnify the
Servicer for any losses due to the Servicer’s negligence.

(d) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving a subservicer shall be deemed to be between the
subservicer and the Servicer alone and the Indenture Trustee and the Noteholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to any Subservicer except as set
forth in Subsection (e) of this Section 5.13 and the related Subservicing
Agreement.

(e) Notwithstanding any contrary provision contained herein, in connection with
the assumption of the responsibilities, duties and liabilities and of the
authority, power and rights of the Servicer hereunder by the Indenture Trustee
or any other successor servicer pursuant

 

43



--------------------------------------------------------------------------------

to Section 7.02, it is understood and agreed that the Servicer’s rights and
obligations under any subservicing agreement then in force between the Servicer
and a subservicer may be assumed or terminated (without cost) by the Indenture
Trustee or any other successor servicer at its option as successor to the
Servicer.

The Servicer shall, upon request of the Indenture Trustee, but at the expense of
the Servicer, deliver to the assuming party documents and records relating to
each subservicing agreement and an accounting of amounts collected and held by
it and otherwise use its best reasonable efforts to effect the orderly and
efficient transfer of the subservicing agreements to the assuming party, without
the payment of any fee by the Indenture Trustee, any Noteholders,
notwithstanding any contrary provision in any subservicing agreement.

Section 5.15. Reports to the Indenture Trustee; Collection Account Statements.
Not later than twenty-five (25) days after each Payment Date, the Servicer shall
provide to the Indenture Trustee a statement, certified by a Servicing Officer,
setting forth the status of the Collection Account as of the close of business
on the last day of the Due Period preceding such Payment Date, stating that all
payments required by this Agreement to be made by the Servicer on behalf of the
Indenture Trustee have been made (or if any required payment has not been made
by the Servicer, specifying the nature and status thereof) and showing, for the
period covered by such statement, the aggregate of deposits into and withdrawals
from the Collection Account and the aggregate of deposits into the Payment
Account as specified in Section 6.01. Such statement shall also state the
aggregate Stated Principal Balance and the aggregate unpaid principal balance of
all the Mortgage Loans as of the close of business on the last day of the month
preceding the month in which such Payment Date occurs.

Section 5.16. Optional Purchase of Defaulted Mortgage Loans. (a) The Depositor,
in its sole discretion, shall have the right to elect (by written notice sent to
the Servicer and the Indenture Trustee), but shall not be obligated, to purchase
for its own account from the Issuing Entity any Mortgage Loan which is ninety
(90) days or more Delinquent in the manner at the Loan Repurchase Price (except
that the amount described in the definition of Loan Repurchase Price shall in no
case be net of the Servicing Fee). The purchase price for any Mortgage Loan
purchased hereunder shall be deposited in the Collection Account and the
Indenture Trustee, upon the Indenture Trustee’s receipt of written notice by the
Servicer of such deposit, shall release or cause to be released to the purchaser
of such Mortgage Loan the related Indenture Trustee’s Mortgage File and shall
execute and deliver such instruments of transfer or assignment prepared by the
purchaser of such Mortgage Loan, in each case without recourse, as shall be
necessary to vest in the purchaser of such Mortgage Loan any Mortgage Loan
released pursuant hereto and the purchaser of such Mortgage Loan shall succeed
to all the Indenture Trustee’s right, title and interest in and to such Mortgage
Loan and all security and documents related thereto. Such assignment shall be an
assignment outright and not for security. The purchaser of such Mortgage Loan
shall thereupon own such Mortgage Loan, and all security and documents, free of
any further obligation to the Indenture Trustee or the Noteholders with respect
thereto.

(b) After the Depositor or its Affiliate has repurchased any Mortgage Loans
which are 90 days or more Delinquent in an aggregate amount equal to 1% of the
Maximum Collateral Amount, then notwithstanding the foregoing, the Depositor or
its Affiliate may only exercise its option pursuant to this Section 5.15 with
respect to the Mortgage Loan or Mortgage Loans (including REO Mortgage Loans)
that have been Delinquent for the longest period at the time of such repurchase.

 

44



--------------------------------------------------------------------------------

(c) The Depositor may not repurchase pursuant to this Section 5.15 more than 10%
of the Mortgage Loans, measured by the outstanding Principal Balance of the
Mortgage Loans repurchased as a percentage of the Initial Pool Balance.

Section 5.17. Reports to be Provided by the Servicer. (a) By 3:00 p.m. eastern
time on the second Business Day following the fifteenth (15th) day of each month
(the “Servicer Reporting Date”), the Servicer shall deliver to the Indenture
Trustee, the Underwriter, Intex and Bloomberg a Servicer Remittance Report for
the related Servicer Remittance Date in an electronic format reporting on a
loan-by-loan basis in such format as the Servicer and the Indenture Trustee may
agree, and setting forth the following information with respect to all Mortgage
Loans as of the close of business on the last Business Day of the prior calendar
month (except as otherwise provided in clause (v) below):

(i) the total number of Mortgage Loans and the Aggregate Principal Balances
thereof, together with the number, Aggregate Principal Balances of such Mortgage
Loans and the percentage (based on the Aggregate Principal Balances of the
Mortgage Loans) of the Aggregate Principal Balances of such Mortgage Loans to
the Aggregate Principal Balance of all Mortgage Loans (A) 31-60 days Delinquent,
(B) 61-90 days Delinquent and (C) 91 or more days Delinquent;

(ii) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans in foreclosure proceedings and the
number, Aggregate Principal Balances of all Mortgage Loans and percentage (based
on the Aggregate Principal Balances of the Mortgage Loans) of any such Mortgage
Loans also included in any of the statistics described in the foregoing clause
(i);

(iii) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans relating to Mortgagors in bankruptcy
proceedings and the number, Aggregate Principal Balances of all Mortgage Loans
and percentage (based on the Aggregate Principal Balances of the Mortgage Loans)
of any such Mortgage Loans also included in any of the statistics described in
the foregoing clause (i);

(iv) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans relating to REO Properties and the
number, Aggregate Principal Balances of all Mortgage Loans and percentage (based
on the Aggregate Principal Balances of the Mortgage Loans) of any such Mortgage
Loans also included in any of the statistics described in the foregoing clause
(i);

 

45



--------------------------------------------------------------------------------

(v) the weighted average Mortgage Interest Rate for the Mortgage Loans as of the
Due Date occurring in the Due Period related to such Payment Date;

(vi) the weighted average remaining term to stated maturity of all Mortgage
Loans;

(vii) the book value of any REO Property;

(viii) the Cumulative Realized Loss Percentage and the Rolling Six Month
Delinquency Ratio as of the related Payment Date;

(ix) with respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any Prepayment Charges);

(x) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;

(xi) the number and the Aggregate Principal Balance of Mortgage Loans
repurchased pursuant to Section 5.15; and

(xii) such other loan level information as either the Indenture Trustee may
reasonably request to enable it to prepare the Indenture Trustee’s Remittance
Report.

(b) [Reserved.]

(c) [Reserved.]

Section 5.18. [Reserved.]

Section 5.19. Delinquency Advances. If, on any Servicer Remittance Date, the
Servicer determines that any Monthly Payments due during the related Due Period
have not been received as of the end of the related Due Period, the Servicer
shall determine the amount of any Delinquency Advance required to be made with
respect to the related Payment Date. The Servicer shall include in the amount to
be deposited in the Payment Account on such Servicer Remittance Date an amount
equal to the Delinquency Advance, if any, which deposit may be made in whole or
in part from funds in the Collection Account being held for future payment or
withdrawal on or in connection with Payment Dates in subsequent months, other
than any such amounts which are voluntary Principal Prepayments in full. Any
funds being held for future payment to Noteholders and so used shall be replaced
by the Servicer from its own funds by deposit in the Collection Account on or
before the Business Day preceding any future Servicer Remittance Date to the
extent that funds in the Collection Account on such Servicer Remittance Date
shall be less than the Servicer Remittance Amount for such Payment Date.

The Servicer shall designate on its records the specific Mortgage Loans and
related installments (or portions thereof) as to which such Delinquency Advance
shall be deemed to have been made, such determination being conclusive for
purposes of withdrawals from the Collection Account pursuant to Section 5.03
hereof.

 

46



--------------------------------------------------------------------------------

Section 5.20. Indemnification; Third Party Claims. The Servicer agrees to
indemnify and to hold each of the Issuing Entity, the Owner Trustee, the
Depositor, the Sponsor, the Indenture Trustee and each Noteholder harmless
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses (including
attorneys’ fees and expenses) that the Issuing Entity, the Owner Trustee, the
Depositor, the Sponsor, the Indenture Trustee and any Noteholder (or any
director, officer, employee or agent of the foregoing) may sustain in any way
related to the failure of the Servicer to perform its duties and service the
Mortgage Loans in compliance with the terms of this Agreement and the other
Basic Documents and in connection with the Indenture as provided in Section 6.16
thereof. Each indemnified party and the Servicer shall immediately notify the
other indemnified parties if a claim is made by a third party with respect to
this Agreement and the other Basic Documents and the Servicer shall assume the
defense of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against the Issuing Entity, the Owner
Trustee, the Depositor, the Sponsor, the Servicer, the Indenture Trustee and/or
a Noteholder (or any director, officer, employee or agent of the foregoing) in
respect of such claim. The obligations of the Servicer under this Section 5.19
arising prior to any resignation or termination of the Servicer hereunder shall
survive the resignation or termination of the Servicer or the termination of
this Agreement or the Indenture.

Section 5.21. Maintenance of Corporate Existence and Licenses; Merger or
Consolidation of the Servicer. (a) The Servicer will keep in full effect its
existence, rights and franchises as a corporation, will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement and will
otherwise operate its business so as to cause the representations and warranties
under Section 3.01 hereof to be true and correct at all times under this
Agreement.

(b) Any corporation into which the Servicer may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Servicer shall be a party, or any
corporation succeeding to all or substantially all of the business of the
Servicer, shall be the successor of the Servicer, hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto provided that, such corporation meets the qualifications set
forth in Section 7.02(b). The Servicer, as applicable, shall send notice of any
such merger or consolidation to the Owner Trustee, the Indenture Trustee and the
Servicer, as applicable.

Section 5.22. Assignment of Agreement by Servicer; Servicer Not to Resign. The
Servicer shall not assign this Agreement nor resign from the obligations and
duties hereby imposed on it except upon the determination that the Servicer’s
duties hereunder are no longer permissible under applicable law and that such
incapacity cannot be cured by the Servicer, without incurring unreasonable
expense. Any such determination that the Servicer’s duties hereunder are no
longer permissible under applicable law permitting the resignation of the
Servicer, as applicable, shall be evidenced by a written Opinion of Counsel (who
may be counsel for the Servicer) to such effect delivered to the Indenture
Trustee, the Issuing Entity, the Depositor, the Sponsor and the Servicer, as
applicable. No such resignation of the Servicer shall become effective until a
successor servicer appointed in accordance with the terms of this

 

47



--------------------------------------------------------------------------------

Agreement has assumed the Servicer’s responsibilities and obligations hereunder
in accordance with Section 7.02. The Servicer shall provide the Indenture
Trustee and the Rating Agencies with 30 days’ prior written notice of its
intention to resign pursuant to this Section 5.21.

Section 5.23. [Reserved.]

Section 5.24. Administrative Duties. (a) Duties with Respect to the Basic
Documents. The Servicer shall perform all its duties and the duties of the
Issuing Entity under the Basic Documents. In addition, the Servicer shall
consult with the Owner Trustee as the Servicer deems appropriate regarding the
duties of the Issuing Entity under the Basic Documents. The Servicer shall
monitor the performance of the Issuing Entity and shall advise the Owner Trustee
when action is necessary to comply with the Trust’s duties under the Basic
Documents. The Servicer shall prepare for execution by the Issuing Entity or
shall cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuing Entity to prepare, file or deliver pursuant to the Basic
Documents. In furtherance of the foregoing, the Servicer shall take all
necessary action that is the duty of the Issuing Entity to take pursuant to the
Basic Documents.

(b) Duties with Respect to the Issuing Entity. In addition to the duties of the
Servicer set forth in this Agreement or any of the Basic Documents, the Servicer
shall perform such calculations and shall prepare for execution by the Issuing
Entity or the Owner Trustee or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuing Entity or the Owner Trustee to
prepare, file or deliver pursuant to this Agreement or any of the Basic
Documents or under state and federal tax and securities laws and shall take all
appropriate action that it is the duty of the Issuing Entity to take pursuant to
this Agreement or any of the Basic Documents. In accordance with the directions
of the Issuing Entity or the Owner Trustee, the Servicer shall administer,
perform, or supervise the performance of such other activities in connection
with the Basic Documents as are not covered by any of the foregoing provisions
and as are expressly requested by the Issuing Entity or the Owner Trustee and
are reasonably within the capability of the Servicer.

In carrying out the foregoing duties under this Agreement, the Servicer may
enter into transactions with or otherwise deal with any of its Affiliates;
provided, however, that the terms of any such transactions or dealings shall be
in accordance with any directions received from the Issuing Entity and shall be,
in the Servicer’s opinion, no less favorable to the Issuing Entity in any
material respect.

(c) Additional Information to be Furnished to the Issuing Entity. The Servicer
shall furnish to the Owner Trustee from time to time such additional information
regarding the Issuing Entity or the Basic Documents as the Owner Trustee shall
reasonably request. The Servicer shall prepare, execute and deliver all
certificates or other documents required to be delivered by the Issuing Entity
pursuant to the Sarbanes-Oxley Act of 2002 or the rules and regulations
promulgated thereunder.

 

48



--------------------------------------------------------------------------------

Section 5.25. Advance Facility.

(a) The Servicer on behalf of the Issuing Entity, is hereby authorized to enter
into a facility (such an arrangement, an “Advance Facility”) with any Person
which provides that such Person (an “Advancing Person”) may fund Delinquency
Advances and/or Servicing Advances under this Agreement, although no such
facility shall reduce or otherwise affect the Servicer’s obligation to fund such
Delinquency Advances and/or Servicing Advances. No consent of the Indenture
Trustee, Noteholders or any other party shall be required before the Servicer
may enter into an Advance Facility nor shall the Indenture Trustee or the
Noteholders be a third party beneficiary of any obligation of an Advancing
Person to the Servicer. If the Servicer enters into an Advance Facility, the
Servicer and the related Advancing Person shall deliver to the Indenture Trustee
at the address set forth in Section 10.06 hereof a written notice (an “Advance
Facility Notice”), stating (a) the identity of the Advancing Person and (b) the
identity of the Person (the “Servicer’s Assignee”) that will, subject to
Section 5.24(b) hereof, have the right to make withdrawals from the Collection
Account pursuant to Section 5.03(b) hereof to reimburse previously unreimbursed
Delinquency Advances and/or Servicing Advances (“Advance Reimbursement
Amounts”). If the Servicer enters into such an Advance Facility pursuant to this
Section 5.24, upon reasonable request of the Advancing Person, the Indenture
Trustee shall execute a letter of acknowledgment, as prepared by the Servicer
confirming its receipt of written notice of the existence of such Advance
Facility. To the extent that an Advancing Person purchases or funds any
Delinquency Advance or any Servicing Advance and provides the Indenture Trustee
with written notice acknowledged by the Servicer that such Advancing Person is
entitled to reimbursement directly from the Indenture Trustee pursuant to the
terms of the Advance Facility, such Advancing Person shall be entitled to
receive reimbursement pursuant to this Agreement for such amount to the extent
provided in Section 5.24(b). Such notice from the Advancing Person must specify
the amount of the reimbursement, the Section of this Agreement that permits the
applicable Delinquency Advance or Servicing Advance to be reimbursed and the
section(s) of the Advance Facility that entitle the Advancing Person to request
reimbursement from the Indenture Trustee, rather than the Servicer, and include
the Servicer’s acknowledgment thereto or proof of an Event of Default under the
Advance Facility. The Indenture Trustee shall have no duty or liability with
respect to any calculation of any reimbursement to be paid to an Advancing
Person and shall be entitled to rely without independent investigation on the
Advancing Person’s notice provided pursuant to this Section 5.24. For the
avoidance of doubt, an Advancing Person whose obligations under the Advance
Facility are limited to the funding of Delinquency Advances and/or Servicing
Advances shall not be considered to be a subservicer hereunder.

(b) Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
Servicer and/or the Servicer’s Assignee shall only be entitled to reimbursement
of Delinquency Advance reimbursement amounts hereunder from withdrawals from the
Collection Account pursuant to Section 5.03(b) and (c) of this Agreement and
shall not otherwise be entitled to make withdrawals or receive amounts that
shall be deposited in the Payment Account, and (ii) none of the Indenture
Trustee or the Noteholders shall have any right to, or otherwise be entitled to,
receive any Delinquency Advance reimbursement amounts to which the Servicer or
Servicer’s Assignee, as applicable, shall be entitled pursuant to
Section 5.03(b) and (c) hereof. An Advance Facility may be terminated by the
joint written direction of the Servicer and the related Advancing Person.
Written notice of such termination shall be delivered to the Indenture Trustee
in the manner set forth in Section 10.06 hereof. Neither the Issuing Entity nor
the Indenture Trustee shall, as a result of the existence of any Advance
Facility, have any additional

 

49



--------------------------------------------------------------------------------

duty or liability with respect to the calculation or payment of any Delinquency
Advance reimbursement amount, nor, as a result of the existence of any Advance
Facility, shall the Issuing Entity or the Indenture Trustee have any additional
responsibility to track or monitor the administration of the Advance Facility or
the payment of Delinquency Advance reimbursement amounts to the Servicer’s
Assignee. The Servicer shall indemnify the Indenture Trustee, any successor
Servicer and the Issuing Entity for any claim, loss, liability or damage
resulting from any claim by the related Advancing Person, except to the extent
that such claim, loss, liability or damage resulted from or arose out of
negligence, recklessness or willful misconduct on the part of the Indenture
Trustee or any successor Servicer, as the case may be, or failure by the
successor Servicer to remit funds as required by this Agreement or the
commission of an act or omission to act by the successor Servicer and the
passage of any applicable cure or grace period, such that an Event of Default
under this Agreement occurs or such entity is subject to termination for cause
under this Agreement. The Servicer shall maintain and provide to any successor
Servicer and, upon request, the Indenture Trustee a detailed accounting on a
loan-by-loan basis as to amounts advanced by, pledged or assigned to, and
reimbursed to any Advancing Person. The successor Servicer and the Indenture
Trustee, as applicable, shall be entitled to rely on any such information
provided by the predecessor Servicer, and the successor Servicer and the
Indenture Trustee, as applicable, shall not be liable for any errors in such
information.

(c) If an Advancing Person is entitled to reimbursement for any particular
Delinquency Advance or Servicing Advance as set forth in Section 5.24(a), then
the Servicer shall not be permitted to reimburse itself therefor under
Section 5.03(b) and (c), but instead the Servicer shall include such amounts in
the applicable remittance to the Indenture Trustee made pursuant to Section 5.02
to the extent of amounts on deposit in the Collection Account on the related
Servicer Remittance Date. The Indenture Trustee is hereby authorized to pay to
an Advancing Person reimbursements for Delinquency Advances and Servicing
Advances from the Payment Account to the same extent the Servicer would have
been permitted to reimburse itself for such Delinquency Advances and/or
Servicing Advances in accordance with Section 5.03(b) and (c), had the Servicer
made such Delinquency Advance or Servicing Advance.

(d) All Delinquency Advances and Servicing Advances made pursuant to the terms
of this Agreement shall be deemed made and shall be reimbursed on a “first in
first out” (FIFO) basis. In the event the Servicer’s Assignee shall have
received some or all of an Delinquency Advance reimbursement amount related to
Delinquency Advances and/or Servicing Advances that were made by a Person other
than the Servicer or its related Advancing Person in error, then such Servicer’s
Assignee shall be required to remit any portion of such Delinquency Advance
reimbursement amount to each Person entitled to such portion of such Delinquency
Advance reimbursement amount. Without limiting the generality of the foregoing,
the Servicer shall remain entitled to be reimbursed pursuant to Section 5.03(b)
and (c) for all Delinquency Advances and/or Servicing Advances funded by the
Servicer to the extent the related Delinquency Advance reimbursement amounts
have not been assigned, sold or pledged to such Advancing Person or Servicer’s
Assignee.

(e) In the event the Servicer is terminated pursuant to Section 7.01, the
Advancing Person shall succeed to the terminated Servicer’s right of
reimbursement set forth in Section 5.03(b) and (c) to the extent of such
Advancing Person’s financing of Delinquency Advances or Servicing Advances
hereunder then remaining unreimbursed.

 

50



--------------------------------------------------------------------------------

(f) Any amendment to this Section 5.24 or to any other provision of this
Agreement that may be necessary or appropriate to effect the terms of an Advance
Facility as described generally in this Section 5.24, including amendments to
add provisions relating to a successor Servicer, may be entered into by the
Indenture Trustee, the Sponsor, the Depositor, the Issuing Entity and the
Servicer without the consent of any Noteholder, provided such amendment complies
with Section 10.03 hereof. All reasonable costs and expenses (including
attorneys’ fees) of each party hereto of any such amendment shall be borne
solely by the Servicer. The parties hereto hereby acknowledge and agree that:
(a) the Delinquency Advances and/or Servicing Advances financed by, sold and/or
pledged to an Advancing Person under any Advance Facility are obligations owed
to the Servicer payable only from the cash flows and proceeds received under
this Agreement for reimbursement of Delinquency Advances and/or Servicing
Advances only to the extent provided herein, and the Indenture Trustee and the
Issuing Entity are not, as a result of the existence of any Advance Facility,
obligated or liable to repay any Delinquency Advances and/or Servicing Advances
financed by the Advancing Person; (b) the Servicer will be responsible for
remitting to the Advancing Person the applicable amounts collected by it as
reimbursement for Delinquency Advances and/or Servicing Advances purchased or
funded by the Advancing Person, subject to the provisions of this Agreement; and
(c) the Indenture Trustee shall not have any responsibility to track or monitor
the administration of the financing arrangement between the Servicer and any
Advancing Person.

ARTICLE VI

APPLICATION OF FUNDS

Section 6.01. Deposits to the Payment Account. By 12:00 noon (Eastern Time) on
each Servicer Remittance Date, the Servicer shall remit to the Indenture Trustee
for deposit in the Payment Account, from funds on deposit in the Collection
Account, an amount equal to the Servicer Remittance Amount with respect to the
related Payment Date, minus any portion thereof payable to the Servicer pursuant
to Section 5.03.

Section 6.02. Collection of Money. Except as otherwise expressly provided
herein, the Indenture Trustee may demand payment or delivery of all money and
other property payable to or receivable by the Indenture Trustee pursuant to
this Agreement, including all payments due on the Mortgage Loans in accordance
with the respective terms and conditions of such Mortgage Loans and required to
be paid over to the Indenture Trustee by the Servicer. The Indenture Trustee
shall hold all such money and property received by it, as part of the Trust
Estate and shall apply it as provided in the Indenture.

Section 6.03. Application of Principal and Interest. In the event that Net
Liquidation Proceeds on a Liquidated Mortgage Loan are less than the Principal
Balance of the related Mortgage Loan plus accrued interest thereon, or any
Mortgagor makes a partial payment of any Monthly Payment due on a Mortgage Loan,
such Net Liquidation Proceeds or partial payment shall be applied to payment of
the related Mortgage Note as provided therein, and if not so provided, first to
interest accrued at the Mortgage Interest Rate and then to principal.

Section 6.04. [Reserved.]

 

51



--------------------------------------------------------------------------------

Section 6.05. Compensating Interest. Not later than the Servicer Remittance
Date, the Servicer shall remit to the Indenture Trustee (without right to
reimbursement therefor) for deposit into the Payment Account, an amount equal
to, for all of the Mortgage Loans, the lesser of (a) the Prepayment Interest
Shortfalls for all of the Mortgage Loans for the related Payment Date resulting
from Principal Prepayments in full during the related Prepayment Period and
(b) its aggregate Servicing Fee with respect to all of the Mortgage Loans for
the related Due Period (the “Compensating Interest”).

ARTICLE VII

SERVICER DEFAULT

Section 7.01. Servicer Events of Default. (a) The following events shall each
constitute a “Servicer Event of Default” hereunder:

(i) any failure by the Servicer to remit to the Indenture Trustee any payment
required to be made by the Servicer under the terms of this Agreement (other
than Servicing Advances covered by clause (ii) below and Delinquency Advances,
which shall have no cure period), which continues unremedied for one
(1) Business Day after the date upon which notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Indenture
Trustee or to the Servicer and Indenture Trustee by the Noteholders affected
thereby evidencing Percentage Interests of at least 25%; provided however that
any failed remittance cured within one Business Day of such failure shall
include interest accrued at the Prime Rate (as set forth in the Wall Street
Journal) on the amount of such remittance from and including the date the
remittance was required to be made to and including the date the remittance was
actually made;

(ii) the failure by the Servicer to make any required Servicing Advance, which
failure continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Indenture Trustee or to the Servicer and
the Indenture Trustee by the Noteholders affected thereby evidencing Percentage
Interests of at least 25%;

(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements on the part of the Servicer
contained in this Agreement, or the failure of any representation and warranty
made pursuant to Section 3.01(a) hereof to be true and correct which continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Indenture Trustee or to the Servicer and the Indenture
Trustee by the Noteholders affected thereby evidencing Percentage Interests of
at least 25%;

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction in an involuntary case under any present or future federal or state
bankruptcy, insolvency or similar law or for the appointment of a conservator or
receiver or liquidation in any insolvency, readjustment of debt, marshalling of
assets and liabilities

 

52



--------------------------------------------------------------------------------

or similar proceedings, or for the winding-up or liquidation of its affairs,
shall have been entered against the Servicer and such decree or order shall have
remained in force, undischarged or unstayed for a period of ninety (90) days;

(v) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of the Servicer’s property;

(vi) the Servicer shall admit in writing its inability generally to pay its
debts as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;

(vii) if on any Payment Date the Rolling Six Month Delinquency Ratio exceeds
23.80%;

(viii) if on any Payment Date, the Cumulative Realized Loss Percentage exceeds
the following percentages on any Payment Date during the following periods:

 

Payment Date Occurring During

   Percentage  

April 2009 to March 2010

   6.50 %

April 2010 to March 2011

   7.00 %

April 2011 to March 2012

   7.50 %

April 2012 and thereafter

   8.00 %

(ix) the occurrence of an Event of Default under the Indenture.

So long as a Servicer Event of Default shall have occurred and not have been
remedied: (x) with respect solely to Section 7.01(a)(i), if such payment is in
respect of Delinquency Advances or Compensating Interest owing by the Servicer
and such payment is not made by 12:00 noon New York time on the second Business
Day prior to the applicable Payment Date, the Indenture Trustee, upon receipt of
written notice or actual knowledge by a Responsible Officer of the Indenture
Trustee of such failure, shall give immediate telephonic and facsimile notice of
such failure to a Servicing Officer of the Servicer and the Indenture Trustee
may, and upon request of the Holders representing more than 50% of the Class
Note Balance, shall, terminate all of the rights and obligations of the Servicer
under this Agreement, except for the Servicer’s indemnification obligation under
Section 5.19, and the Indenture Trustee (if it is the successor servicer) or a
successor servicer appointed in accordance with Section 7.02, shall immediately
make such Delinquency Advance or payment of Compensating Interest as provided in
Section 7.02 and assume, pursuant to Section 7.02 hereof, the duties of a
successor servicer; (y) with respect to that portion of Section 7.01(a)(i) not
referred to in the preceding clause (x) and with respect to clauses (ii), (iii),
(iv), (v), (vi) and (xii) of Section 7.01(a), upon receipt of written notice or
actual knowledge by a Responsible Officer of the Indenture Trustee, the
Indenture Trustee shall, but only at the direction of the Majority Noteholders,
by notice in writing to the Servicer and a Responsible Officer of the Indenture
Trustee, and in addition to whatever rights such Noteholders may have at law or
equity to damages, including injunctive

 

53



--------------------------------------------------------------------------------

relief and specific performance, terminate all the rights and obligations of the
Servicer under this Agreement, except for the Servicer’s indemnification
obligations under Section 5.19, and in and to the Mortgage Loans and the
proceeds thereof, as Servicer; and (z) with respect to clauses (vii)-(ix) of
Section 7.01(a), upon receipt of written notice or actual knowledge by a
Responsible Officer of the Indenture Trustee, the Indenture Trustee shall, after
notice in writing to the Servicer and a Responsible Officer of the Indenture
Trustee, terminate all the rights and obligations of the Servicer under this
Agreement, except for the Servicer’s indemnification obligations under
Section 5.19, and in and to the Mortgage Loans and the proceeds thereof, as
Servicer. Upon receipt by the Servicer of such written notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Mortgage
Loans or otherwise, shall, subject to Section 7.02, pass to and be vested in
another successor servicer, and another successor servicer is hereby authorized
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, at the expense of the Servicer, any and all
documents and other instruments and do or cause to be done all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, including, but not limited to, the transfer and endorsement or
assignment of the Mortgage Loans and related documents. The Servicer agrees to
cooperate (and to pay any related costs and expenses) with the Indenture Trustee
or another successor servicer in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, the
transfer to another successor servicer, for administration by it of all amounts
which shall at the time be credited by the Servicer to the Collection Account or
thereafter received with respect to the Mortgage Loans. The Indenture Trustee
shall promptly notify the Rating Agencies and the Swap Provider of the
occurrence of a Servicer Event of Default upon discovery or receipt of notice by
a Responsible Officer of the Indenture Trustee; provided, however, the Indenture
Trustee shall not be obligated to monitor the Servicer’s compliance with the
terms hereof or to determine the occurrence of any Servicer Event of Default.

Section 7.02. Indenture Trustee to Act: Appointment of Successor. (a) (i) On and
after the time the Servicer receives a notice of termination pursuant to
Section 7.01, or the Indenture Trustee receives the resignation of the Servicer
evidenced by an Opinion of Counsel pursuant to Section 5.21, or the Servicer is
removed as Servicer pursuant to this Article VII, in which event the Indenture
Trustee shall promptly notify the Rating Agencies, and except as otherwise
provided in this Section 7.02, the Indenture Trustee (provided the Indenture
Trustee receives 20 days’ prior written notice) or another successor servicer
shall be the successor in all respects to the Servicer in its capacity as
servicer under this Agreement and the transactions set forth or provided for in
this Agreement, and shall be subject to all the responsibilities, restrictions,
duties, liabilities and termination provisions relating thereto placed on the
Servicer by the terms and provisions of this Agreement. The Indenture Trustee or
another successor servicer shall take such action, consistent with this
Agreement, as shall be necessary to effect any such succession. If the Indenture
Trustee or any other successor servicer is acting as Servicer hereunder, it
shall be subject to termination under Section 7.01 upon the occurrence or
continuation of a Servicer Event of Default applicable to it as Servicer. The
Indenture Trustee hereby agrees to act as successor servicer pursuant to the
terms of this Agreement upon the termination or resignation of the Servicer as
provided in this Section 7.02, provided that the Indenture Trustee receives all
of the necessary documents relating to the Mortgage Loans and computer records
reflecting the status of the Mortgage Loans as of the date of such transfer of
servicing. The Indenture Trustee and any successor servicer will not be
obligated to incur any expenses or costs (including,

 

54



--------------------------------------------------------------------------------

without limitation, legal fees and the preparation and recording of all
intervening assignments of mortgage) in connection with the transfer of
servicing of the Mortgage Loans to the Indenture Trustee, as successor servicer,
or any other successor servicer, as applicable, or to compel the performance of
any obligations by any party to this Agreement. Any successor servicer and the
Indenture Trustee prior to its becoming the successor servicer shall not be
liable for any actions, omissions or defaults of any servicer prior to it or
breaches of representations and warranties of the servicer prior to it. The
Indenture Trustee or any other successor servicer, as successor servicer, shall
be obligated to pay Compensating Interest pursuant to Section 6.05 in any event
and to make Delinquency Advances pursuant to Section 5.18 unless, and only to
the extent the successor servicer determines reasonably and in good faith that
such advances would not be recoverable from the proceeds of the related Mortgage
Loan pursuant to Section 5.03, such determination to be evidenced by a
certification of a Responsible Officer of the successor servicer delivered to
the Indenture Trustee. Furthermore, neither the Indenture Trustee nor any
successor servicer shall be obligated to fund any resulting discrepancy or
shortfall in the Collection Account. Upon the transfer of the servicing of the
Mortgage Loans, the Indenture Trustee shall provide the successor servicer with
an officer’s certificate that contains: (i) a complete description of all Events
of Default by the Servicer under the Agreement of which a Responsible Officer of
the Indenture Trustee has actual knowledge, which have not been fully cured and
(ii) confirmation that the Servicer Remittance Report and the reports described
in Sections 5.09 and 5.10 have been timely filed by the Servicer with the
Indenture Trustee.

(i) In the event that any successor servicer is terminated or resigns pursuant
to this Agreement or otherwise becomes unable to perform its obligations under
this Agreement, the Indenture Trustee will appoint a successor servicer in
accordance with the provisions of this Section 7.02; provided, that any
successor servicer, shall satisfy the requirements set forth in Section 7.02(b)
and shall be approved by the Rating Agencies.

(b) Any successor servicer hereunder (other than the Indenture Trustee) shall be
a housing and home finance institution, bank or mortgage servicing institution
which has been designated as an approved seller-servicer by Fannie Mae or
Freddie Mac, having equity of not less than $5,000,000 as determined in
accordance with GAAP, as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder.

(c) In the event the Indenture Trustee is the successor servicer, it shall be
entitled to the same Servicing Compensation (including the Servicing Fee as
adjusted pursuant to the definition thereof) and other funds pursuant to
Section 5.08 hereof as the Servicer if the Servicer had continued to act as
servicer hereunder.

(d) The Indenture Trustee and any successor servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The Servicer agrees to cooperate with the Indenture Trustee and any
successor servicer in effecting the termination of the Servicer’s servicing
responsibilities and rights hereunder and shall promptly provide the Indenture
Trustee, or such successor servicer, as applicable, at the Servicer’s cost and
expense, all documents and records reasonably requested by it to enable it to
assume the Servicer’s functions hereunder and shall promptly also transfer to
the Indenture

 

55



--------------------------------------------------------------------------------

Trustee, or such successor servicer, as applicable, all amounts that then have
been or should have been deposited in the Collection Account by the Servicer or
that are thereafter received with respect to the Mortgage Loans, including
without limitation all Liquidation Proceeds and Insurance Proceeds, and payments
of insurance deductible amounts by the Servicer pursuant to Section 5.04(b) with
respect to all insurance claims arising during the Servicer’s tenure. Any
collections received by the Servicer after such removal or resignation shall be
endorsed by it to the Indenture Trustee or a successor servicer, as applicable,
and remitted directly to the Indenture Trustee (or, at the direction of the
Indenture Trustee, to any other successor servicer). Neither the Indenture
Trustee nor any other successor servicer shall be held liable by reason of any
failure to make, or any delay in making, any payment hereunder or any portion
thereof caused by (i) the failure of the Servicer to deliver, or any delay in
delivering, cash, documents or records to it, or (ii) restrictions imposed by
any regulatory authority having jurisdiction over the Servicer hereunder. The
Servicer shall not resign as Servicer until a successor servicer has been
appointed.

(e) In the event that the Servicer is terminated hereunder and no successor
servicer has been appointed hereunder, the Indenture Trustee may appoint a
successor servicer (which may be an affiliate of the Indenture Trustee) or
petition a court of competent jurisdiction to appoint a successor servicer.
Pending appointment of such a successor servicer hereunder, the Indenture
Trustee shall be the successor servicer and act in such capacity; provided,
however, that the Indenture Trustee, in its capacity as successor servicer
pending appointment of another successor servicer, (i) shall be obligated to
make Delinquency Advances or Servicing Advances only to the extent that the
Indenture Trustee deems such advances to be recoverable, (ii) shall be obligated
to make Compensating Interest payments in respect of any Payment Date only to
the extent of any Servicing Fee received by the Indenture Trustee in respect of
such Payment Date, (iii) shall not be obligated to perform any other duties or
obligations of the Servicer hereunder until the Indenture Trustee has received
all servicing records and files from the predecessor servicer and in no event
later than 90 days following the termination of the Servicer; provided, however,
the Indenture Trustee shall use its reasonable efforts to perform the duties and
obligations of the Servicer prior to the end of such 90 day period, (iv) shall
not be obligated to perform any of the administrative duties specified in
Section 5.23 hereof, and (v) shall be entitled to payment of all Servicing
Compensation. In connection with any appointment and assumption of duties of a
successor servicer, the Indenture Trustee may make such arrangements for the
compensation of such successor servicer out of payments on Mortgage Loans;
provided, however, that such compensation may not be in excess of that permitted
the Servicer pursuant to Section 5.08, together with other Servicing
Compensation. The Servicer, the Indenture Trustee and such successor Servicer
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

(f) In the event the Indenture Trustee, or any successor servicer incurs
out-of-pocket expenses other than Servicing Advances or Delinquency Advances in
connection with the transfer of servicing hereunder, which expenses are required
to be borne by the Servicer hereunder, and such expenses are not promptly
reimbursed by the Servicer or recoverable out of amounts reimbursable to the
Servicer out of the Collection Account, the Indenture Trustee shall make such
reimbursement to the applicable party out of funds in the Payment Account on any
Payment Date after all Payments to Noteholders on such Payment Date have been
made but before any distribution to the Certificateholders. The right of the
Indenture Trustee to

 

56



--------------------------------------------------------------------------------

reimbursement from the Payment Account for any of the Indenture Trustee’s costs
and expenses in connection with the transfer of any servicing hereunder shall be
in addition to any rights of the Indenture Trustee to indemnification and
reimbursement under the Indenture.

(g) In the event that the Servicer is terminated or resigns hereunder, and at
such time the Servicer has made unreimbursed Delinquency Advances or Servicing
Advances out of its own funds,

(i) any such Delinquency Advances or Servicing Advances shall be allocated by
the successor servicer in whole or in part to specific Mortgage Loans which are
delinquent at the time of the transfer of servicing, which allocation shall be
based on loan-level accounts of the portion of each Delinquency Advance or
Servicing Advance which has been funded by the Servicer from its own funds
consistently maintained by the former Servicer, or, if no such accounts exist,
then in the successor servicer’s discretion;

(ii) following the transfer of servicing, the successor servicer shall reimburse
the former Servicer for such Delinquency Advances and Servicing Advances in
accordance with the allocations determined in accordance with clause (i) above
only out of the proceeds of the Mortgage Loans to which they relate and
otherwise subject to Section 5.03, or, to the extent the successor servicer
determines any such Delinquency Advance or Servicing Advance to be a
Nonrecoverable Advance, out of any funds in the Collection Account.

(h) In connection with the termination or resignation of the Servicer hereunder,
the successor Servicer shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the Mortgage
Loans that are registered with MERS, in which case the predecessor Servicer
shall cooperate with the successor Servicer in causing the MERS System to be
revised to reflect the transfer of servicing to the successor Servicer as
necessary under MERS’ rules and regulations.

Section 7.03. Waiver of Defaults. The Majority Noteholders may, on behalf of all
Noteholders, waive any events permitting removal of the Servicer as servicer
pursuant to this Article VII; provided, however, that the Majority Noteholders
may not waive a default in making a required payment on a Note without the
consent of the Holder of such Note. Upon any waiver of a past default, such
default shall cease to exist, and any Servicer Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto except to the extent expressly so waived.
Notice of any such waiver shall be given by the Indenture Trustee to the Rating
Agencies.

ARTICLE VIII

TERMINATION

Section 8.01. Termination. (a) Subject to Section 8.02, this Agreement shall
terminate upon notice to the Indenture Trustee of either: (i) the disposition of
all funds with respect to the

 

57



--------------------------------------------------------------------------------

last Mortgage Loan and the remittance of all funds due hereunder and the payment
of all amounts due and payable to the Indenture Trustee or (ii) mutual consent
of the Owner Trustee, on behalf of the Issuing Entity, at the direction of all
the Certificateholders, the Indenture Trustee, the Servicer, the Swap Provider
(if the Swap Agreement is still outstanding) and all Noteholders in writing.

(b) In addition, subject to Section 8.02, the Sponsor may, at its sole option,
cost and expense, terminate the Issuing Entity in accordance with the terms of
Section 10.01 of the Indenture.

(c) If on any date, the Servicer determines that there are no outstanding
Mortgage Loans and no other funds or assets in the Trust Estate other than funds
in the Payment Account, the Servicer shall send a final payment notice promptly
to the Indenture Trustee, who shall forward notice to each Noteholder in
accordance with Section 8.01(d).

(d) Notice of any termination, specifying the Payment Date upon which the
Issuing Entity will terminate and the Noteholders shall surrender their Notes to
the Indenture Trustee for final payment and cancellation, shall be given
promptly by the Servicer to the Indenture Trustee, who shall forward the notice
by letter to Noteholders mailed during the month of such final payment before
the Servicer Remittance Date in such month, specifying (i) the Payment Date upon
which final payment of the Notes will be made upon presentation and surrender of
Notes at the office of the Indenture Trustee therein designated, (ii) the amount
of any such final payment and (iii) that the Record Date otherwise applicable to
such Payment Date is not applicable, payments being made only upon presentation
and surrender of the Notes at the office of the Indenture Trustee therein
specified.

(e) In the event that all of the Noteholders do not surrender their Notes for
cancellation within six (6) months after the time specified in the
above-mentioned written notice, the Indenture Trustee shall give a second
written notice to the remaining Noteholders to surrender their Notes for
cancellation and receive the final payment with respect thereto. If within six
(6) months after the second notice, all of the Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining
Noteholders concerning surrender of their Notes and the cost thereof shall be
paid out of the funds and other assets which remain subject hereto. If within
nine (9) months after the second notice all the Notes shall not have been
surrendered for cancellation, the Certificateholders shall be entitled to all
unclaimed funds and other assets which remain subject hereto and the Indenture
Trustee upon transfer of such funds shall be discharged of any responsibility
for such funds and the Noteholders shall look only to the Certificateholders for
payment. Such funds shall remain uninvested.

Section 8.02. Additional Termination Requirements. By their acceptance of the
Notes, the Holders thereof hereby agree to appoint the Servicer as their
attorney in fact to: (i) adopt a plan of complete liquidation (and the
Noteholders hereby appoint the Indenture Trustee as their attorney in fact to
sign such plan) as appropriate and (ii) to take such other action in connection
therewith as may be reasonably required to carry out such plan of complete
liquidation all in accordance with the terms hereof.

 

58



--------------------------------------------------------------------------------

Section 8.03. Accounting Upon Termination of Servicer. Upon termination of the
Servicer, the Servicer shall, at its expense:

(a) deliver to the successor servicer or, if none shall yet have been appointed,
to the Indenture Trustee, the funds in any Account administered by the Servicer;

(b) deliver to the successor servicer or, if none shall yet have been appointed,
to the Indenture Trustee all Mortgage Files and related documents and statements
held by it hereunder and a Mortgage Loan portfolio computer tape;

(c) deliver to the successor servicer, or, if none shall yet have been
appointed, to the Indenture Trustee a full accounting of all funds, including a
statement showing the Monthly Payments collected by it and a statement of monies
held in trust by it for the payments or charges with respect to the Mortgage
Loans; and

(d) execute and deliver such instruments and perform all acts reasonably
requested in order to effect the orderly and efficient transfer of servicing of
the Mortgage Loans to the successor servicer and to more fully and definitively
vest in such successor all rights, powers, duties, responsibilities, obligations
and liabilities of the Servicer under this Agreement.

ARTICLE IX

[RESERVED]

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01. Limitation on Liability. (a) None of the Issuing Entity, the
Owner Trustee, the Depositor, the Sponsor, the Servicer, the Indenture Trustee
or any of the directors, officers, employees or agents of such Persons shall be
under any liability to the Issuing Entity, the Noteholders for any action taken,
or for refraining from the taking of any action, in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Issuing Entity, the Owner Trustee, the Depositor, the
Sponsor, the Servicer, the Indenture Trustee or any such Person against
liability for any breach of warranties or representations made herein by such
party, or against any specific liability imposed on each such party pursuant to
this Agreement or against any liability which would otherwise be imposed upon
such party by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of failure to perform its obligations or
duties hereunder. The Issuing Entity, the Owner Trustee, the Depositor, the
Sponsor, the Servicer, the Indenture Trustee and any director, officer, employee
or agent of such Person may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder.

(b) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (ii) each of the

 

59



--------------------------------------------------------------------------------

representations, undertakings and agreements herein made on the part of the
Issuing Entity is made and intended not as personal representations,
undertakings and agreements by U.S. Bank Trust National Association but is made
and intended for the purpose for binding only the Issuing Entity, (iii) nothing
herein contained shall be construed as creating any liability on U.S. Bank Trust
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (iv) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuing Entity or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuing Entity under this Agreement or any other related documents.

Section 10.02. Acts of Noteholders. (a) Subject to Section 7.04 and except as
otherwise specifically provided herein, whenever Noteholder action, consent or
approval is required under this Agreement, such action, consent or approval
shall be deemed to have been taken or given on behalf of, and shall be binding
upon, all Noteholders if the Majority Noteholders agree to take such action or
give such consent or approval.

(b) The death or incapacity of any Noteholder shall not operate to terminate
this Agreement or the Issuing Entity, nor entitle such Noteholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Issuing Entity, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(c) No Noteholder shall have any right to vote (except as expressly provided for
herein) or in any manner otherwise control the operation and management of the
Issuing Entity, or the obligations of the parties hereto, nor shall anything
herein set forth, or contained in the terms of the Notes, be construed so as to
constitute the Noteholders from time to time as partners or members of an
association; nor shall any Noteholder be under any liability to any third person
by reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

Section 10.03. Amendment. (a) This Agreement may be amended from time to time by
the Owner Trustee, on behalf of the Issuing Entity, the Servicer, the Depositor,
Sponsor and the Indenture Trustee by written agreement, without notice to or
consent of the Noteholders and without the consent of the Swap Provider to cure
any ambiguity, to correct or supplement any provisions herein, to comply with
any changes in the Code, or to make any other provisions with respect to matters
or questions arising under this Agreement which shall not be inconsistent with
the provisions of this Agreement; provided, however, that such action shall not
adversely affect in any material respect the interests of any Noteholder or the
Swap Provider and will not prevent the Notes from being characterized as debt
for United States federal income tax purposes or cause the Issuing Entity to be
subject to federal income tax, as evidenced by (i) an Opinion of Counsel, at the
expense of the party requesting the change, delivered to the Indenture Trustee
to such effect or (ii) a letter from each Rating Agency confirming that such
action will not result in the reduction, qualification or withdrawal of the
then-current ratings on the Notes. The Indenture Trustee shall give prompt
written notice to the Rating Agencies and the Swap Provider of any amendment
made pursuant to this Section 10.03.

 

60



--------------------------------------------------------------------------------

(b) This Agreement may be amended from time to time by the Owner Trustee, on
behalf of the Issuing Entity, the Servicer, the Depositor, the Sponsor and the
Indenture Trustee, with the consent of the Noteholders representing more than
50% of the outstanding Principal Balance of the Notes of each affected Class and
all of the Certificateholders and with the consent of the Swap Provider (if the
Swap Agreement is still outstanding and affected); provided, however, that no
such amendment shall reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be paid on any Class
of Notes without the consent of the Holders of such Class of Notes or reduce the
percentage for the Holders of which are required to consent to any such
amendment without the consent of the Holders of 100% of such Class of Notes
affected thereby.

(c) Notwithstanding the provisions of this Section 10.03, Section 5.11 may be
amended as necessary to comply with the provisions of Regulation AB without the
consent of the Noteholders.

(d) It shall not be necessary for the consent of Holders under this
Section 10.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.

(e) In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by Article IX of the Indenture or the
modifications thereby of the trusts created by the Indenture, the Indenture
Trustee shall be entitled to receive, and (subject to Section 6.01 of the
Indenture) shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by the Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any such supplemental indenture that affects the
Indenture Trustee’s own rights, duties or immunities under the Indenture or
otherwise. The Servicer, on behalf of the Issuing Entity, shall cause executed
copies of any supplemental indentures to be delivered to the Rating Agencies.

Section 10.04. Recordation of Agreement. To the extent permitted by applicable
law, this Agreement, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions in which any or
all of the properties subject to the Mortgages are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected by the Servicer at the Noteholders’ expense on direction and at the
expense of Majority Noteholders requesting such recordation, but only when
accompanied by an Opinion of Counsel to the effect that such recordation
materially and beneficially affects the interests of the Noteholders or is
necessary for the administration or servicing of the Mortgage Loans.

Section 10.05. Duration of Agreement. This Agreement shall continue in existence
and effect until terminated as herein provided.

Section 10.06. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered to
(i) in the case of the Servicer, Accredited Home Lenders, Inc., 15090 Avenue of
Science, San Diego, California 92128, Attention: Director of Operations with a
copy to General Counsel; (ii) in the case of the Issuing Entity, Accredited
Mortgage Loan Trust 2006-1, c/o the Owner Trustee at its Corporate

 

61



--------------------------------------------------------------------------------

Trust Office, Attention: Corporate Trust Administration; (iii) in the case of
the Indenture Trustee, Deutsche Bank National Trust Company, 1761 East St.
Andrew Place, Santa Ana, CA 92705-4934, Attn: Trust Administration – AC0601,
provided, however, all reports, statements, certifications and information
required to be provided to the Indenture Trustee pursuant to Sections 5.09, 5.10
and 5.11 shall be electronically forwarded to DBSEC.Notifications@db.com;
(iv) in the case of the Sponsor, Accredited Home Lenders, Inc., 15090 Avenue of
Science, San Diego, California 92128, Attention: Investor Reporting; (v) in the
case of the Underwriter, Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036, (vi) in the case of Standard & Poor’s Rating Services, 55
Water Street, New York, New York 10004, Attention: Residential Mortgage
Surveillance Group; (vii) in the case of Moody’s Investors Service, Inc., 99
Church Street, New York, New York 10007, Attention: RMBS Monitoring Department,
4th Floor; (viii) in the case of Dominion Bond Rating Service 55 Broadway, 15th
Floor, New York, New York 10006; (ix) in the case of the Depositor, Accredited
Mortgage Loan REIT Trust, 15090 Avenue of Science, San Diego, California 92128,
Attention: General Counsel; (x) in the case of the Swap Provider, Swiss Re
Financial Products Corporation, 55 East 52nd Street, New York, New York 10055
and (xi) in the case of the Noteholders, as set forth in the Note Register. Any
such notices shall be deemed to be effective with respect to any party hereto
upon the receipt of such notice by such party, except that notices to the
Noteholders shall be effective upon mailing or personal delivery.

Section 10.07. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other covenants, agreements, provisions or terms of this Agreement.

Section 10.08. No Partnership. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor
and not as agent for the Noteholders.

Section 10.09. Counterparts. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.

Section 10.10. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Issuing Entity, the Servicer, the Depositor, the
Sponsor, the Indenture Trustee and the Noteholders and their respective
successors and permitted assigns.

Section 10.11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

Section 10.12. No Petition. The Servicer, by entering into this Agreement hereby
covenants and agrees, and the Noteholders, by the acceptance of their Notes are
deemed to covenant and agree, that they will not at any time institute against
the Issuing Entity, or join in

 

62



--------------------------------------------------------------------------------

any institution against the Issuing Entity of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States Federal or state bankruptcy law in connection with any
obligations relating to the Certificates, the Notes, this Agreement or any of
the other Basic Documents.

This Section 10.12 will survive for one year and one day following the
termination of this Agreement.

Section 10.13. Third Party Beneficiary. The parties agree that each of the Owner
Trustee and the Swap Provider (if the Swap Agreement is still outstanding) is
intended and shall have all rights of a third-party beneficiary of this
Agreement.

Section 10.14. Intent of the Parties. It is the intent of the parties hereto and
Noteholders that, for federal income taxes, state and local income or franchise
taxes and other taxes imposed on or measured by income, the Notes be treated as
debt. The parties to this Agreement and the Holder of each Note, by acceptance
of its Note, and each Beneficial Owner thereof, agree to treat, and to take no
action inconsistent with the treatment of, the related Notes in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.

Section 10.15. Compliance With Regulation AB. Each of the parties hereto
acknowledges and agrees that the purpose of Sections 5.10 and 5.11 of this
Agreement is to facilitate compliance by the Sponsor and the Depositor with the
provisions of Regulation AB, as such may be amended or clarified from time to
time. Therefore, each of the parties agrees that (a) the obligations of the
parties hereunder shall be interpreted in such a manner as to accomplish
compliance with Regulation AB, (b) the parties’ obligations hereunder will be
supplemented and modified as necessary to be consistent with any such
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, advice of counsel,
or otherwise in respect of the requirements of Regulation AB and (c) the parties
shall comply, to the extent practicable from a timing and information systems
perspective, with requests made by the Sponsor or the Depositor for delivery of
additional or different information as the Sponsor or the Depositor may
determine in good faith is necessary to comply with the provisions of Regulation
AB.

Section 10.16. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS (AS OPPOSED TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW
YORK.

(b) THE TRUST, THE SERVICER, THE DEPOSITOR, THE SPONSOR, THE INDENTURE TRUSTEE
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL
DIRECTED TO THE ADDRESS SET FORTH IN SECTION 10.06 HEREOF AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE (5)

 

63



--------------------------------------------------------------------------------

DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE ISSUER, THE DEPOSITOR, THE SPONSOR, THE SERVICER AND THE INDENTURE
TRUSTEE EACH HEREBY WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 10.15 SHALL AFFECT THE RIGHT OF THE ISSUER, THE
DEPOSITOR, THE SPONSOR, THE SERVICER OR THE INDENTURE TRUSTEE TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT ANY OF THEIR RIGHTS TO
BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

(c) THE ISSUER, THE DEPOSITOR, THE SPONSOR, THE SERVICER, THE INDENTURE TRUSTEE
AND THE SWAP PROVIDER EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT.
INSTEAD, ANY DISPUTE WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

[Remainder of Page Intentionally Left Blank]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Servicer, the Issuing Entity, the Indenture Trustee, the
Depositor and the Sponsor have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above
written.

 

ACCREDITED HOME LENDERS, INC., as Sponsor and Servicer By:  

 

Name:   Charles O. Ryan Title:   Securitization Coordinator
ACCREDITED MORTGAGE LOAN TRUST 2006-1 By:   U.S. BANK TRUST NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Owner Trustee under
the Trust Agreement By:  

 

Name:   Title:  

ACCREDITED MORTGAGE LOAN REIT TRUST

as Depositor

By:  

 

Name:   Melissa Dant Title:   Senior Secondary Markets Counsel,   Ass’t Vice
President, and Ass’t Secretary

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Signature Page to Sale and Servicing Agreement]

 

65



--------------------------------------------------------------------------------

SCHEDULE I

MORTGAGE LOAN SCHEDULE

[Delivered to the Sponsor, the Servicer, the Depositor and the Trustee at the
Closing]

 

A-1



--------------------------------------------------------------------------------

APPENDIX I

DEFINED TERMS

[See Appendix I to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

CONTENTS OF THE MORTGAGE FILE

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items (copies to the extent the originals have been delivered to the
Indenture Trustee for the benefit of the Noteholders, pursuant to Section 2.05
of the Sale and Servicing Agreement), all of which shall be available for
inspection by the Noteholders, to the extent required by applicable laws:

1. the original Mortgage Note, endorsed without recourse in blank from the last
endorsee thereof, including all intervening endorsements showing a complete
chain of endorsement;

2. the related original Mortgage with evidence of recording indicated thereon or
a copy thereof certified by the applicable recording office and if the Mortgage
Loan is registered on the MERS System, such Mortgage or an assignment of the
Mortgage shall reflect MERS as the mortgagee of record and shall include the MIN
for such Mortgage Loan;

3. each intervening mortgage assignment, with evidence of recording indicated
thereon or if the original is not available, a copy thereof certified by the
applicable recording office, if any, showing a complete chain of assignment from
the last assignee thereof of the related Mortgage Loan to the Sponsor (or to
MERS, if the Mortgage Loan is registered on the MERS System), and noting the
presence of a MIN (if the Mortgage Loan is registered on the MERS System) (which
assignment may, at the Sponsor’s option, be combined with the assignment
referred to in subpart (4) hereof, in which case it must be in recordable form,
but need not have been previously recorded);

4. unless the Mortgage Loan is recorded on the MERS System, a mortgage
assignment in recordable form (which, if acceptable for recording in the
relevant jurisdiction as evidenced by an Opinion of Counsel addressed to the
Indenture Trustee, may be included in a blanket assignment or assignments) of
each Mortgage from the Sponsor to the Indenture Trustee;

5. originals of all assumption, modification and substitution agreements in
those instances where the terms or provisions of a Mortgage or Mortgage Note
have been modified or such Mortgage or Mortgage Note has been assumed (if any);
and

6. an original title insurance policy or title opinion (or (A) a copy of the
title insurance policy or title opinion, or (B) the related binder, commitment
or preliminary report, or copy thereof in which case the Sponsor hereby
certifies that the original Mortgage has been delivered to the title insurance
company that issued such binder, commitment or preliminary report).

 

A-1



--------------------------------------------------------------------------------

In instances where the original recorded Mortgage or any intervening mortgage
assignment or a completed assignment of the Mortgage in recordable form cannot
be delivered by the Sponsor to the Indenture Trustee prior to or concurrently
with the execution and delivery of this Agreement, due to a delay in connection
with recording, the Sponsor may:

(a) with respect to item (3) above, in lieu of delivering such original recorded
Mortgage or intervening mortgage assignment, deliver to the Indenture Trustee, a
copy thereof; provided, that the Sponsor certifies that the original Mortgage
has been delivered to a title insurance company for recordation after receipt of
its policy of title insurance or the related binder, commitment or preliminary
report; and

(b) in lieu of delivering the completed assignment in recordable form, deliver
to the Indenture Trustee, the assignment in recordable form, otherwise complete
except for recording information.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

INDENTURE TRUSTEE’S ACKNOWLEDGEMENT OF RECEIPT

March [    ], 2006

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Accredited Home Lenders, Inc.

15090 Avenue of Science

San Diego, California 92128

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

 

 

Re:    Sale and Servicing Agreement, dated as of March 1, 2006 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as depositor, Accredited Mortgage Loan Trust 2006-1, and Deutsche Bank
National Trust Company, as Indenture Trustee

Ladies and Gentlemen:

In accordance with Section 2.06(b)(i) of the above-captioned Sale and Servicing
Agreement, the undersigned, as Indenture Trustee, hereby acknowledges receipt by
it in good faith without notice of adverse claims, subject to the provisions of
Sections 2.04 and 2.05 of the Sale and Servicing Agreement (as such provisions
relate to the Mortgage Loan), of, with respect to each Mortgage Loan, a Mortgage
File containing the original Mortgage Note, except with respect to the list of
exceptions attached hereto, and based on its examination and only as to the
foregoing, the information set forth in items (i), (ii) (with respect to
property address only, excluding zip code), (iii) and (vi) of the definition of
the “Mortgage Loan Schedule” accurately reflects information set forth in the
Mortgage Note, and declares that it holds and will hold such documents and the
other documents delivered to it constituting the Indenture Trustee’s Mortgage
Files, and that it holds or will hold all such assets and such other assets
included in the definition of “Trust Estate” that are delivered to it for the
exclusive use and benefit of all present and future Noteholders.

The Indenture Trustee has made no independent examination of any such documents
beyond the review specifically required in the above-referenced Sale and
Servicing Agreement. The Indenture Trustee makes no representations as to:
(i) the validity, legality, recordability, sufficiency, perfection, priority,
enforceability or genuineness of any such documents or any of the Mortgage Loans
identified on the Mortgage Loan Schedule, or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

 

C-1



--------------------------------------------------------------------------------

The Mortgage Loan Schedule is attached to this Receipt.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in Appendix I to the Indenture, dated as of March 1, 2006, by
and between Accredited Mortgage Loan Trust 2006-1 and the Indenture Trustee.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

INITIAL CERTIFICATION OF INDENTURE TRUSTEE

                    , 2006

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Accredited Home Lenders, Inc.

15090 Avenue of Science

San Diego, California 92128

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

 

 

  Re:   Sale and Servicing Agreement, dated as of March 1, 2006 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as depositor, Accredited Mortgage Loan Trust 2006-1, and Deutsche Bank
National Trust Company, as Indenture Trustee

Ladies and Gentlemen:

In accordance with the provisions of Section 2.06(b)(ii) of the above-referenced
Sale and Servicing Agreement, the undersigned, as Indenture Trustee, hereby
certifies that as to each Mortgage Loan listed in the Mortgage Loan Schedule
(other than any Mortgage Loan paid in full or any Mortgage Loan listed on the
attachment hereto), it has reviewed the documents delivered to it pursuant to
Section 2.05(a) of the Sale and Servicing Agreement and has determined that,
except as noted on the attachment hereto, (i) all documents required to be
delivered to it pursuant to Section 2.05(a)(i)-(iv) and (vi) of the
above-referenced Sale and Servicing Agreement are in its possession, (ii) such
documents have been reviewed by it and appear regular on their face and have not
been mutilated, damaged, torn or otherwise physically altered (handwritten
additions, changes or corrections do not constitute physical alteration if they
reasonably appear to have been initialed by the Mortgagor) and relates to such
Mortgage Loan and (iii) based on its examination and only as to the foregoing
documents, the information set forth in the Mortgage Loan Schedule as to the
information in clauses (i), (ii) (with respect to property address only,
excluding zip code), (iii) and (vi) of the definition of “Mortgage Loan
Schedule” respecting such Mortgage Loan accurately reflects the information set
forth in Indenture Trustee’s Mortgage File. The Indenture Trustee has made no
independent examination of such documents beyond the review specifically
required in the above-referenced Sale and Servicing Agreement. The Indenture
Trustee makes no representations as to: (x) the validity, legality,
recordability, sufficiency, perfection, priority, enforceability or genuineness
of any such documents contained in each or any of the Mortgage Loans identified
on the Mortgage Loan Schedule, or (y) the collectability, insurability,
effectiveness or suitability of any such Mortgage Loan.

 

D-1



--------------------------------------------------------------------------------

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Sale and Servicing Agreement.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FINAL CERTIFICATION OF INDENTURE TRUSTEE

                    , 2006

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Accredited Home Lenders, Inc.

15090 Avenue of Science

San Diego, California 92128

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

 

 

  Re:   Sale and Servicing Agreement, dated as of March 1, 2006 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as depositor, Accredited Mortgage Loan Trust 2006-1, and Deutsche Bank
National Trust Company, as Indenture Trustee

Ladies and Gentlemen:

In accordance with the provisions of Section 2.06(b)(iii) of the
above-referenced Sale and Servicing Agreement, the undersigned, as Indenture
Trustee, hereby certifies that as to each Mortgage Loan listed in the Mortgage
Loan Schedule (other than any Mortgage Loan paid in full or any Mortgage Loan
listed on the attachment hereto), it has reviewed the documents delivered to it
pursuant to Section 2.05(a) of the Sale and Servicing Agreement and has
determined that (i) all documents required to be delivered to it pursuant to
Section 2.05(a)(i)-(iv) and (vi) of the above referenced Sale and Servicing
Agreement are in its possession, (ii) such documents have been reviewed by it
and appear regular on their face and have not been mutilated, damaged, torn or
otherwise physically altered (handwritten additions, changes or corrections do
not constitute physical alteration if they reasonably appear to have been
initialed by the Mortgagor) and relates to such Mortgage Loan and (iii) based on
its examination and only as to the foregoing documents, the information set
forth in items (i), (ii) (with respect to property address only, excluding zip
code), (iii) and (vi) of the definition of the Mortgage Loan Schedule respecting
such Mortgage Loan that can be determined from the face of such documents
accurately reflects the information set forth in the Indenture Trustee’s
Mortgage File. The Indenture Trustee has made no independent examination of such
documents beyond the review specifically required in the above-referenced Sale
and Servicing Agreement. The Indenture Trustee makes no representations as to:
(x) the validity, legality, recordability, sufficiency, perfection, priority,
enforceability or genuineness of any such documents contained in each or any of
the Mortgage Loans identified on the Mortgage Loan Schedule, or (y) the
collectability, insurability, effectiveness or suitability of any such Mortgage
Loan.

 

E-1



--------------------------------------------------------------------------------

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Sale and Servicing Agreement.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:  

 

Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

REQUEST FOR RELEASE OF DOCUMENTS

 

To:       Deutsche Bank National Trust Company   1761 East St. Andrew Place  
Santa Ana, CA 92705-4934   Attn: Trust Administration – AC0601

 

  Re:   Sale and Servicing Agreement, dated as of March 1, 2006 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as depositor, Accredited Mortgage Loan Trust 2006-1, and Deutsche Bank
National Trust Company, as Indenture Trustee (“Custodian/Indenture Trustee”)

In connection with the administration of the Mortgage Loans held by you as
Indenture Trustee for the Issuing Entity pursuant to the above-captioned Sale
and Servicing Agreement, we request the release, and hereby acknowledge receipt,
of the Indenture Trustee’s Mortgage File for the Mortgage Loan described below,
for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

 

  1.   Mortgage Paid in Full      2.   Foreclosure      3.   Substitution     
4.   Other Liquidation (Repurchases, etc.)      5.   Nonliquidation Reason:   
Reason:                                 

Address to which Indenture Trustee should

 

Deliver the Mortgage File:   __________________________________________  
__________________________________________  
__________________________________________   By:  

 

                              (authorized signer)   Issuing Entity:
____________________________   Address:  ________________________________  
                  ________________________________  
Date:  ___________________________________

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

ACCREDITED HOME LENDERS, INC.

OFFICER’S CERTIFICATE

I,             , certify that:

 

1. I have reviewed this annual report on Form 10-K, and all reports on Form 8-K
containing distribution or servicing reports filed in respect of periods
included in the year covered by this annual report, of Accredited Mortgage Loan
Trust 2006-1;

 

2. Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by this annual report;

 

3. Based on my knowledge, the distribution or servicing information required to
be provided to the trustee by the servicer under the pooling and servicing, or
similar, agreement is included in these reports;

 

4. Based on my knowledge and upon the annual compliance statement included in
the report and required to be delivered to the trustee in accordance with the
terms of the pooling and servicing, or similar, agreement, and except as
disclosed in the reports, the servicer has fulfilled its obligations under the
servicing agreement; and

 

5. The reports disclose all significant deficiencies relating to the servicer’s
compliance with the minimum servicing standards based upon the report provided
by an independent public accountant, after conducting a review in compliance
with the Uniform Single Attestation Program for Mortgage Bankers or similar
procedure, as set forth in the pooling and servicing, or similar, agreement that
is included in these reports.

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties:
                            .

Date:

 

 

Name:

Title:

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

Key: X – obligation

 

Reg AB
Reference

  

Servicing Criteria

   Servicer    Indenture
Trustee    General Servicing Considerations       1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.    X    X
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    If applicable   
If applicable 1122(d)(1)(iii)    Any requirements in the transaction agreements
to maintain a back-up servicer for the Pool Assets are maintained.    If become
contractually
obligated    If become
contractually
obligated 1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is
in effect on the party participating in the servicing function throughout the
reporting period in the amount of coverage required by and otherwise in
accordance with the terms of the transaction agreements.    X       Cash
Collection and Administration       1122(d)(2)(i)    Payments on pool assets are
deposited into the appropriate custodial bank accounts and related bank clearing
accounts no more than two business days following receipt, or such other number
of days specified in the transaction agreements.    X    X 1122(d)(2)(ii)   
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel    X    X 1122(d)(2)(iii)    Advances of
funds or guarantees regarding collections, cash flows or distributions, and any
interest or other fees charged for such advances, are made, reviewed and
approved as specified in the transaction agreements.    X    X

 

H-1



--------------------------------------------------------------------------------

Reg AB
Reference

  

Servicing Criteria

   Servicer    Indenture
Trustee 1122(d)(2)(iv)    The related accounts for the transaction, such as cash
reserve accounts or accounts established as a form of over collateralization,
are separately maintained (e.g., with respect to commingling of cash) as set
forth in the transaction agreements.    X    X 1122(d)(2)(v)    Each custodial
account is maintained at a federally insured depository institution as set forth
in the transaction agreements. For purposes of this criterion, “federally
insured depository institution” with respect to a foreign financial institution
means a foreign financial institution that meets the requirements of Rule
13k-1(b)(1) of the Securities Exchange Act.    X    X 1122(d)(2)(vi)    Unissued
checks are safeguarded so as to prevent unauthorized access    X    X
1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including custodial accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    X    X

 

H-2



--------------------------------------------------------------------------------

Reg AB
Reference

  

Servicing Criteria

   Servicer    Indenture
Trustee    Investor Remittances and Reporting      

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.    X    X

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    X    X

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    X    X

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    X    X   
Pool Asset Administration      

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.    X    X

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements       X

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    X    X

1122(d)(4)(iv)

   Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.    X   

 

H-3



--------------------------------------------------------------------------------

Reg AB Reference

  

Servicing Criteria

   Servicer    Indenture
Trustee

1122(d)(4)(v)

   The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.    X   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s pool assets
(e.g., loan modifications or reagings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.    X   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    X   

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).    X   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.    X   

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.    X   

 

H-4



--------------------------------------------------------------------------------

Reg AB Reference

  

Servicing Criteria

   Servicer    Indenture
Trustee 1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    X    1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the Servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    X    1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    X    1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    X    1122(d)(4)(xv)
   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    X   

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM 10-D, FORM 8-K AND FORM 10-K

REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party
shall be primarily responsible for reporting the information to the party
identified as responsible for preparing the Securities Exchange Act Reports
pursuant to Section 5.11 of the Sale and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked “8.06 statement” are required to be
included in the periodic reports prepared by the Indenture Trustee under
Section 8.06 of the Indenture, provided by the Indenture Trustee based on
information received from the Servicer; and b) items marked “Form 10-D report”
are required to be in the Form 10-D report but not the 8.06 statement, provided
by the party indicated. Information under all other Items of Form 10-D is to be
included in the Form 10-D report. All such information and any other Items of
Form 8-K and Form 10-K set forth in this exhibit shall be sent to the Indenture
Trustee and the Depositor, as applicable as set forth in Section 5.11 of the
Sale and Servicing Agreement.

 

Form

  

Item

 

Description

   Servicer   

Indenture
Trustee

   Owner
Trustee    Depositor    Sponsor 10-D    Must be filed within 15 days of the
distribution date for the asset-backed securities.          1   Distribution and
Pool Performance Information                     Item 1121(a) – Distribution and
Pool Performance Information                     (1) Any applicable record
dates, accrual dates, determination dates for calculating distributions and
actual distribution dates for the distribution period.      

X

 

(8.06 Statement)

              (2) Cash flows received and the sources thereof for distributions,
fees and expenses.      

X

 

(8.06 Statement)

              (3) Calculated amounts and distribution of the flow of funds for
the period itemized by type and priority of payment, including:      

X

 

(8.06 Statement)

        

 

I-1



--------------------------------------------------------------------------------

Form

  

Item

 

Description

   Servicer   

Indenture
Trustee

   Owner
Trustee    Depositor    Sponsor     

(i) Fees or expenses accrued and paid, with an identification of the general
purpose of such fees and the party receiving such fees or expenses.

     

X

 

(8.06 Statement)

             

(ii) Payments accrued or paid with respect to enhancement or other support
identified in Item 1114 of Regulation AB (such as insurance premiums or other
enhancement maintenance fees), with an identification of the general purpose of
such payments and the party receiving such payments.

     

X

 

(8.06 Statement)

             

(iii) Principal, interest and other distributions accrued and paid on the
asset-backed securities by type and by class or series and any principal or
interest shortfalls or carryovers.

     

X

 

(8.06 Statement)

             

(iv) The amount of excess cash flow or excess spread and the disposition of
excess cash flow.

     

X

 

(8.06 Statement)

              (4) Beginning and ending principal balances of the asset-backed
securities.      

X

 

(8.06 Statement)

              (5) Interest rates applicable to the pool assets and the
asset-backed securities, as applicable. Consider providing interest rate
information for pool assets in appropriate distributional groups or incremental
ranges.      

X

 

(8.06 Statement)

        

 

I-2



--------------------------------------------------------------------------------

Form

  

Item

  

Description

   Servicer   

Indenture
Trustee

   Owner
Trustee   

Depositor

   Sponsor       (6) Beginning and ending balances of transaction accounts, such
as reserve accounts, and material account activity during the period.      

X

 

(8.06 Statement)

               (7) Any amounts drawn on any credit enhancement or other support
identified in Item 1114 of Regulation AB, as applicable, and the amount of
coverage remaining under any such enhancement, if known and applicable.      

X

 

(8.06 Statement as to first portion)

      X (as to the amount of coverage remaining under any such enhancement)   
      (8) Number and amount of pool assets at the beginning and ending of each
period, and updated pool composition information, such as weighted average
coupon, weighted average remaining term, pool factors and prepayment amounts.   
  

X

 

(8.06 Statement)

      Updated pool composition information fields to be as specified by
Depositor from time to time          (9) Delinquency and loss information for
the period.      

X

 

(8.06 Statement)

               In addition, describe any material changes to the information
specified in Item 1100(b)(5) of Regulation AB regarding the pool assets.
(methodology)    X                   (10) Information on the amount, terms and
general purpose of any advances made or reimbursed during the period, including
the general use of funds advanced and the general source of funds for
reimbursements.      

X

 

(8.06 Statement)

        

 

I-3



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Servicer

  

Indenture
Trustee

   Owner
Trustee   

Depositor

  

Sponsor

      (11) Any material modifications, extensions or waivers to pool asset
terms, fees, penalties or payments during the distribution period or that have
cumulatively become material over time.    X          X    X       (12) Material
breaches of pool asset representations or warranties or transaction covenants.
   X          X    X       (13) Information on ratio, coverage or other tests
used for determining any early amortization, liquidation or other performance
trigger and whether the trigger was met.      

X

 

(8.06 Statement)

               (14) Information regarding any new issuance of asset-backed
securities backed by the same asset pool,             X    X       Information
regarding any pool asset changes (other than in connection with a pool asset
converting into cash in accordance with its terms), such as additions or
removals in connection with a prefunding or revolving period and pool asset
substitutions and repurchases (and purchase rates, if applicable), and cash
flows available for future purchases, such as the balances of any prefunding or
revolving accounts, if applicable.    X          X   

 

I-4



--------------------------------------------------------------------------------

Form

   Item   

Description

   Servicer    Indenture
Trustee    Owner
Trustee    Depositor    Sponsor       Disclose any material changes in the
solicitation, credit-granting, underwriting, origination, acquisition or pool
selection criteria or procedures, as applicable, used to originate, acquire or
select the new pool assets.             X    X      

Item 1121(b) – Pre-Funding or Revolving Period Information

Updated pool information as required under Item 1121(b).

            X       2    Legal Proceedings                      Item 1117 –
Legal proceedings pending against the following entities, or their respective
property, that is material to Noteholders, including proceedings known to be
contemplated by governmental authorities:                      Sponsor         
      X       Depositor             X          Owner Trustee          X         
   Issuing entity             X          Servicer, other Servicer servicing 20%
or more of pool assets at time of report, other material servicers    X         
         Indenture Trustee       X                Custodian       X         

 

I-5



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Servicer

  

Indenture
Trustee

  

Owner
Trustee

  

Depositor

  

Sponsor

   3    Sales of Securities and Use of Proceeds                     

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

           

X

 

      4    Defaults Upon Senior Securities                     

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

      X       X    X    5    Submission of Matters to a Vote of Noteholders   
                  Information from Item 4 of Part II of Form 10-Q    X (to the
extent initiated by the Servicer)    X (to the extent initiated by the Indenture
Trustee)       X (to the extent initiated by the Depositor)    X (to the extent
initiated by the Sponsor)    6    Significant Obligors of Pool Assets         
            Item 1112(b) – Significant Obligor Financial Information*         
   X         

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

              

 

I-6



--------------------------------------------------------------------------------

Form

   Item   

Description

  Servicer    Indenture
Trustee    Owner
Trustee    Depositor    Sponsor    7    Significant Enhancement Provider
Information                     Item 1114(b)(2) – Credit Enhancement Provider
Financial Information*                    

Determining applicable disclosure threshold

              X      

Requesting required financial information or effecting incorporation by
reference

              X       Item 1115(b) – Derivative Counterparty Financial
Information*                    

Determining current maximum probable exposure

              X      

Determining current significance percentage

              X      

Requesting required financial information or effecting incorporation by
reference

              X      

*  This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

                 8    Other Information                     Disclose any
information required to be reported on Form 8-K during the period covered by the
Form 10-D but not reported   The Responsible Party for the applicable
Form 8-K item as indicated below.    9    Exhibits                    
Distribution Report      X                Exhibits required by Item 601 of
Regulation S-K, such as material agreements            X    8-K    Must be filed
within four business days of an event reportable on Form 8-K.      

 

I-7



--------------------------------------------------------------------------------

Form

   Item   

Description

   Servicer   

Indenture
Trustee

   Owner
Trustee    Depositor    Sponsor    1.01    Entry into a Material Definitive
Agreement                      Disclosure is required regarding entry into or
amendment of any definitive agreement that is material to the securitization,
even if depositor is not a party.    X          X    X       Examples: servicing
agreement, custodial agreement.                      Note: disclosure not
required as to definitive agreements that are fully disclosed in the prospectus
                  1.02    Termination of a Material Definitive Agreement      
               Disclosure is required regarding termination of any definitive
agreement that is material to the securitization (other than expiration in
accordance with its terms), even if depositor is not a party.    X    X (only to
the extent initiated by the Indenture Trustee)       X    X       Examples:
servicing agreement, custodial agreement.               

 

I-8



--------------------------------------------------------------------------------

Form

   Item   

Description

   Servicer   

Indenture
Trustee

   Owner
Trustee    Depositor    Sponsor    1.03    Bankruptcy or Receivership         
            Disclosure is required regarding the bankruptcy or receivership, if
known to the Depositor, Indenture Trustee, Sponsor or Servicer, with respect to
any of the following:    X    X (as to itself)       X    X       Sponsor,
Depositor, Servicer, affiliated Servicer, other Servicer servicing 20% or more
of pool assets at time of report, other material servicers, Indenture Trustee,
significant obligor, credit enhancer (10% or more), derivatives counterparty,
custodian                   2.04    Triggering Events that Accelerate or
Increase a Direct Financial Obligation or an Obligation under an Off-Balance
Sheet Arrangement                      Includes an early amortization,
performance trigger or other event, including event of default, that would
materially alter the payment priority/distribution of cash flows/amortization
schedule.             X          Disclosure will be made of events other than
waterfall triggers which are disclosed in the 8.06 statement                  
3.03    Material Modification to Rights of Noteholders                     
Disclosure is required of any material modification to documents defining the
rights of Noteholders, including the Sale and Servicing Agreement             X
   X

 

I-9



--------------------------------------------------------------------------------

Form

   Item   

Description

  

Servicer

  

Indenture
Trustee

   Owner
Trustee   

Depositor

   Sponsor    5.03    Amendments to Articles of Incorporation or Bylaws; Change
in Fiscal Year                      Disclosure is required of any amendment “to
the governing documents of the issuing entity”             X       5.06   
Change in Shell Company Status                      [Not applicable to ABS
issuers]             X       6.01    ABS Informational and Computational
Material                      [Not included in reports to be filed under Section
3.19]             X       6.02    Change of Servicer or Trustee               
      Requires disclosure of any removal, replacement, substitution or addition
of any servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers, or trustee.    X      
   X          Reg AB disclosure about any new servicer is also required.    X
(the successor)                   Reg AB disclosure about any new trustee is
also required.       X (the successor)       X (the successor)       6.03   
Change in Credit Enhancement or Other External Support                     
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.             X   
X

 

I-10



--------------------------------------------------------------------------------

Form

  

Item

  

Description

   Servicer    Indenture
Trustee    Owner
Trustee    Depositor    Sponsor       Reg AB disclosure about any new
enhancement provider is also required.             X       6.04    Failure to
Make a Required Distribution       X             6.05    Securities Act Updating
Disclosure                      If any material pool characteristic differs by
5% or more at the time of issuance of the securities from the description in the
final prospectus, provide updated Reg AB disclosure about the actual asset pool.
            X          If there are any new servicers or originators required to
be disclosed under Regulation AB as a result of the foregoing, provide the
information called for in Items 1108 and 1110 respectively.             X      
7.01    7.01 Regulation FD Disclosure    X          X    X    8.01    Other
Events                      Any event, with respect to which information is not
otherwise called for in Form 8-K, that the registrant deems of importance to
Noteholders.             X    X    9.01    Financial Statements and Exhibits   
The Responsible Party applicable to
reportable event. 10-K    Must be filed within 90 days of the fiscal year end
for the registrant.             9B    Other Information                     
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported    The Responsible Party for
the applicable
Form 8-K Item as indicated above.    15    Exhibits and Financial Statement
Schedules                      Item 1112(b) – Significant Obligor Financial
Information             X   

 

I-11



--------------------------------------------------------------------------------

Form

   Item   

Description

   Servicer    Indenture
Trustee    Owner
Trustee    Depositor    Sponsor       Item 1114(b)(2) – Credit Enhancement
Provider Financial Information                     

Determining applicable disclosure threshold

               X      

Requesting required financial information or effecting incorporation by
reference

               X       Item 1115(b) – Derivative Counterparty Financial
Information                     

Determining current maximum probable exposure

               X      

Determining current significance percentage

               X      

Requesting required financial information or effecting incorporation by
reference

               X       Item 1117 – Legal proceedings pending against the
following entities, or their respective property, that is material to
Noteholders, including proceedings known to be contemplated by governmental
authorities:                      Sponsor                X       Depositor      
      X          Owner Trustee          X             Issuing entity            
X          Servicer, affiliated Servicer, other Servicer servicing 20% or more
of pool assets at time of report, other material servicers    X               
   Indenture Trustee       X                Custodian       X         

 

I-12



--------------------------------------------------------------------------------

Form

   Item   

Description

   Servicer    Indenture
Trustee    Owner
Trustee    Depositor    Sponsor       Item 1119 – Affiliations and relationships
between the following entities, or their respective affiliates, that are
material to Noteholders:                      Sponsor                X      
Depositor             X          Owner Trustee          X             Servicer,
affiliated Servicer, other Servicer servicing 20% or more of pool assets at time
of report, other material servicers   


X

                  Indenture Trustee       X                Custodian       X   
            Credit Enhancer/Support Provider             X          Significant
Obligor             X          Item 1122 – Assessment of Compliance with
Servicing Criteria    X    X                Item 1123 – Servicer Compliance
Statement    X            

 

I-13



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF CERTIFICATION TO BE PROVIDED BY THE DEPOSITOR WITH

FORM 10-K

Re: Accredited Mortgage Loan Trust, Series 2006-1 (the “Issuing Entity”)
Asset-Backed Notes, Series 2006-1

I, [identify the certifying individual], certify, that:

 

  1. I have reviewed this report on Form 10-K, and all reports on Form 10-D
required to be filed in respect of the period covered by this report on Form
10-K of Accredited Mortgage Loan Trust 2006-1, Asset Backed Notes, Series 2006-1
(the “Exchange Act periodic reports”);

 

  2. Based on my knowledge, the Exchange Act periodic reports, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by this report;

 

  3. Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by
this report is included in the Exchange Act periodic reports;

 

  4. Based on my knowledge and the servicer compliance statement required in
this report under Item 1123 of Regulation AB, and except as disclosed in the
Exchange Act periodic reports, the servicer has fulfilled its obligations under
the sale and servicing agreement; and

 

  5. All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of
compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report. Any material instances of
noncompliance described in such reports have been disclosed in this report on
From 10-K.

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: [            ].

 

ACCREDITED MORTGAGE LOAN REIT TRUST

By:

 

 

Name:

 

Title:

 

Date:

 

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF CERTIFICATION TO BE PROVIDED TO THE DEPOSITOR BY THE

INDENTURE TRUSTEE

Re: Accredited Mortgage Loan Trust 2006-1 (the “Issuing Entity”) Asset-Backed
Notes, Series 2006-1

I, [identify the certifying individual], a [title] of Deutsche Bank National
Trust Company, as Indenture Trustee, hereby certify to Accredited Mortgage Loan
REIT Trust (the “Depositor”), and its officers, directors and affiliates, and
with the knowledge and intent that they will rely upon this certification, that:

 

  1. I have reviewed the annual report on Form 10-K for the fiscal year 20[__],
and all reports on Form 10-D containing distribution reports filed in respect of
periods included in the year covered by that annual report, of the Depositor
relating to the above-referenced issuing entity;

 

  2. Based on my knowledge and assuming the accuracy and completeness of the
information provided to the Indenture Trustee by the Servicer, the information
in these distribution reports prepared by the Indenture Trustee, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by that annual report provided to me by the Servicer; and

 

  3. Based on my knowledge, the distribution information required to be provided
under Form 10-D by the Indenture Trustee under the Sale and Servicing Agreement
is included in these distribution reports.

Capitalized terms used but not defined herein have the meanings ascribed to them
in Appendix A to the Indenture, dated March 1, 2006 (the “Indenture”), between
Accredited Mortgage Loan Trust 2006-1, as issuing entity, and Deutsche Bank
National Trust Company, as indenture trustee.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee

By:

 

 

Name:

 

Title:

 

Date:

 

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

OFFICER’S CERTIFICATE REGARDING ANNUAL STATEMENT OF

COMPLIANCE

Accredited Mortgage Loan Trust, Series 2006-1 Asset-Backed Notes, Series 2006-1

I,                         , hereby certify that I am a duly appointed
                     of Accredited Home Lenders, Inc. (the “Servicer”), and
further certify as follows:

 

  1. This certification is being made pursuant to the terms of the Sale and
Servicing Agreement, dated as of March 1, 2006 (the “Servicing Agreement”),
among Accredited Mortgage Loan Trust 2006-1, as issuing entity, Accredited
Mortgage Loan REIT Trust, as depositor, the Servicer as sponsor and servicer and
Deutsche Bank National Trust Company, as indenture trustee.

 

  2. I have reviewed the activities of the Servicer during the preceding
calendar year and the Servicer’s performance under the Servicing Agreement has
been made under my supervision and to the best of my knowledge, based on such
review, the Servicer has fulfilled all of its obligations under the Servicing
Agreement in all material respects throughout the year.

Capitalized terms not otherwise defined herein have the meanings set forth in
the Servicing Agreement.

 

Date:

 

Name: Title:

 

K-1